Exhibit 10.3

Company No.: 160089

FIFTH AMENDED AND RESTATED

MEMORANDUM1

AND

SECOND AMENDED AND RESTATED

ARTICLES OF ASSOCIATION2

OF

SOGOU INC.

 

1  (Amended and restated by special resolution dated September 16, 2013)

2  (Amended and restated by special resolution dated September 16, 2013)

Incorporated on the 23rd day of December, 2005

INCORPORATED IN THE CAYMAN ISLANDS

 



--------------------------------------------------------------------------------

THE COMPANIES LAW (REVISED)

EXEMPT COMPANY LIMITED BY SHARES

FIFTH AMENDED AND RESTATED

MEMORANDUM OF ASSOCIATION

OF

SOGOU INC.

(Adopted by a special resolution passed on September 16, 2013)

 

1. The name of the company is Sogou Inc. (the “Company”).

 

2. The Registered office of the Company shall be at the offices of Offshore
Incorporations (Cayman) Limited, Floor 4, Willow House, Cricket Square, P.O. Box
2804, Grand Cayman KY1-1112, Cayman Islands, or at such other place as the
directors may from time to time decide.

 

3. Subject to the following provisions of this Fifth Amended and Restated
Memorandum of Association (as from time to time amended, this “Memorandum”), the
objects for which the Company is established are unrestricted and shall include,
but without limitation:

 

  (a) To carry on the business of an investment company and to act as promoters
and entrepreneurs and to carry on business as financiers, capitalists,
concessionaires, merchants, brokers, traders, dealers, agents, importers and
exporters and to undertake and carry on and execute all kinds of investment,
financial, commercial, mercantile, trading and other operations.

 

  (b) To carry on whether as principals, agents or otherwise howsoever the
business of realtors, developers, consultants, estate agents or managers,
builders, contractors, engineers, manufacturers, dealers in or vendors of all
types of property including services.

 

  (c) To exercise and enforce all rights and powers conferred by or incidental
to the ownership of any shares, stock, obligations or other securities including
without prejudice to the generality of the foregoing all such powers of veto or
control as may be conferred by virtue of the holding by the Company of some
special proportion of the issued or nominal amount thereof, to provide
managerial and other executive, supervisory and consultant services for or in
relation to any company in which the Company is interested upon such terms as
may be thought fit.

 

  (d) To purchase or otherwise acquire, to sell, exchange, surrender, lease,
mortgage, charge, convert, turn to account, dispose of and deal with real and
personal property and rights of all kinds and, in particular, mortgages,
debentures, produce, concessions, options, contracts, patents, annuities,
licenses, stocks, shares, bonds, policies, book debts, business concerns,
undertakings, claims, privileges and choses in action of all kinds.

 

  (e) To subscribe for, conditionally or unconditionally, to underwrite, issue
on commission or otherwise, take, hold, deal in and convert stocks, shares and
securities of all kinds and to enter into partnership or into any arrangement
for sharing profits, reciprocal concessions or cooperation with any person or
company and to promote and aid in promoting, to constitute, form or organize any
company, syndicate or partnership of any kind, for the purpose of acquiring and
undertaking any property and liabilities of the Company or of advancing,
directly or indirectly, the objects of the Company or for any other purpose
which the Company may think expedient.

 

1



--------------------------------------------------------------------------------

  (f) To stand surety for or to guarantee, support or secure the performance of
all or any of the obligations of any person, firm or company whether or not
related or affiliated to the Company in any manner and whether by personal
covenant or by mortgage, charge or lien upon the whole or any part of the
undertaking, property and assets of the Company, both present and future,
including its uncalled capital or by any such method and whether or not the
Company shall receive valuable consideration thereof.

 

  (g) To engage in or carry on any other lawful trade, business or enterprise
which may at any time appear to the Directors of the Company capable of being
conveniently carried on in conjunction with any of the aforementioned businesses
or activities or which may appear to the Directors or the Company likely to be
profitable to the Company.

In the interpretation of this Memorandum in general and of this paragraph 3 in
particular, no object, business or power specified or mentioned shall be limited
or restricted by reference to or inference from any other object, business or
power, or the name of the Company, or by the juxtaposition of two or more
objects, businesses or powers and that, in the event of any ambiguity in this
paragraph 3 or elsewhere in this Memorandum, the same shall be resolved by such
interpretation and construction as will widen and enlarge and not restrict the
objects, businesses and powers of and exercisable by the Company.

 

4. Subject to the following provisions of this Memorandum, the Company shall
have and be capable of exercising all the functions of a natural person of full
capacity irrespective of any question of corporate benefit, as provided by
Section 27(2) of The Companies Law (Revised).

 

5. Nothing in this Memorandum shall permit the Company to carry on a business
for which a license is required under the laws of the Cayman Islands unless duly
licensed.

 

6. The Company shall not trade in the Cayman Islands with any person, firm or
corporation except in furtherance of the business of the Company carried on
outside the Cayman Islands; provided, that nothing in this clause shall be
construed as to prevent the Company effecting and concluding contracts in the
Cayman Islands, and exercising in the Cayman Islands all of its powers necessary
for the carrying on of its business outside the Cayman Islands.

 

7. The liability of each member is limited to the amount from time to time
unpaid on such member’s shares.

 

8. The authorized share capital of the Company is US$621,600, made up of
621,600,000 shares divided into:

 

  (a) 400,000,000 class A ordinary shares with a par value of US$0.001 each (the
“Class A Ordinary Shares”);

 

  (b) 79,368,421 class B ordinary shares with a par value of US$0.001 each (the
“Class B Ordinary Shares”);

 

  (c) 76,800,000 series A preferred shares with a par value of US$0.001 each
(the “Series A Preferred Shares”); and

 

  (d) 65,431,579 series B preferred shares with a par value of US$0.001 each
(the “Series B Preferred Shares”),

with power for the Company insofar as is permitted by law to redeem or purchase
any of its shares and to increase or reduce the share capital and to issue any
part of its capital, whether original, redeemed or increased with or without any
preference, priority or special privilege or subject to any postponement of
rights or to any conditions or restrictions and so that, unless the conditions
of issue otherwise expressly declare, every issue of shares whether stated to be
preference or otherwise shall be subject to the powers hereinbefore contained.

 

2



--------------------------------------------------------------------------------

9. The Company may exercise the power contained in The Companies Law (Revised)
to deregister in the Cayman Islands and be registered by way of continuation in
another jurisdiction.

 

10. For purpose of this Memorandum, the following terms shall have the meanings
set forth below:

“Basic Documents” has the meaning set out in the Shareholders Agreement.

“Control” of a Person means (a) ownership of more than 50% of the shares in
issue or other equity interests or registered capital of such Person or (b) the
power to direct the management or policies of such Person, whether through the
ownership of more than 50% of the voting power of such Person, through the power
to appoint a majority of the members of the board of directors or similar
governing body of such Person, through contractual arrangements or otherwise.
The terms “Controlled” and “Controlling” have meanings correlative to the
foregoing.

“Group Companies” means, collectively, the Company and its Subsidiaries.

“Ordinary Shares” means the Class A Ordinary Shares and the Class B Ordinary
Shares or any or either of them, as the case may be.

“Person” means any individual, corporation, partnership, limited partnership,
proprietorship, association, limited liability company, firm, trust, estate or
other enterprise or entity.

“PRC” means the People’s Republic of China, excluding the Hong Kong and Macau
Special Administrative Regions and Taiwan.

“Preferred Shares” means the Series A Preferred Shares and the Series B
Preferred Shares or any or either of them, as the case may be.

“Principal Business” means the principal business of the Company, which shall be
the provision via personal computers and mobile devices of Internet search
services, pinyin input module services, contextual advertising services, online
games and web directory services, and such other businesses and activities and
investments as may be approved by the Shareholders from time to time in
accordance with this Memorandum.

“Qualified IPO” means a firm commitment underwritten public offering pursuant to
which the market capitalization of the Company immediately prior to such public
offering (determined based on price per Ordinary Share offered to the public set
forth in the final prospectus with respect to such offering) is at least
US$3,000,000,000.

“Shareholders Agreement” means the shareholders agreement entered into on
September 16, 2013 among the Company and certain shareholders.

“Subsidiary” means, with respect to any specified Person, any other Person
Controlled by the specified Person, directly or indirectly, whether through
contractual arrangements or through ownership of equity securities, voting power
or registered capital. For the avoidance of the doubt, a “variable interest
entity” controlled by another entity shall be deemed a Subsidiary of that other
entity, and shall include, for the Company, Beijing Sogou Information Services
Co., Ltd. LOGO [g619977dsp124_1.jpg] , a company organized and existing under
the laws of the PRC (“Sogou Information”).

 

3



--------------------------------------------------------------------------------

“VIE Control Documents” means the suite of contracts between the wholly-owned
subsidiary of the Company and the Company’s “variable interest entity” or the
shareholders of such “variable interest entity”, including (1) an Exclusive
Technology Consulting and Service Agreement entered into by Beijing Sogou
Technology Development Co., Ltd. LOGO [g619977dsp124_2.jpg] , a wholly-foreign
owned enterprise organized and existing under the laws of the PRC and an
indirectly wholly-owned subsidiary of the Company (“Sogou Technology”) and Sogou
Information dated September 26, 2010, (2) a Business Operation Agreement entered
into by Sogou Technology, Sogou Information and the shareholders of Sogou
Information dated September 26, 2010, (3) an Exclusive Equity Interest Purchase
Rights Agreement entered into by Sogou Technology, Sogou Information and the
shareholders of Sogou Information dated September 26, 2010, (4) a Share Pledge
Agreement entered into by Sogou Technology (as the pledgee), and the
shareholders of Sogou Information (as the pledgors) dated September 26, 2010,
(5) a Loan Agreement dated September 26, 2010 by Sogou Technology and each of
the shareholders of Sogou Information.

 

11. The shares of the Company shall have the following rights and restrictions:

 

(A) Rights, Preferences and Restrictions of the Preferred Shares. The rights,
preferences and restrictions granted to and imposed on the Preferred Shares are
as set forth below in this paragraph 11(A):

 

(1) Dividend Rights.

 

  (a) Series B Preferred Shares. From and after the date of the issuance of any
Series B Preferred Shares, dividends at the rate per annum of US$0.411 per share
shall accrue on such Series B Preferred Shares (subject to appropriate
adjustment in the event of any share dividend, share split, combination or other
similar recapitalization with respect to the Series B Preferred Shares) (the
“Accruing B Dividends”).

 

  (b) Series A Preferred Shares. From and after the date of the issuance of any
Series A Preferred Shares, dividends at the rate per annum of US$0.0375 per
share shall accrue on such Series A Preferred Shares (subject to appropriate
adjustment in the event of any share dividend, share split, combination or other
similar recapitalization with respect to the Series A Preferred Shares) (the
“Accruing A Dividends”, together with the Accruing B Dividends, the “Accruing
Dividends”). In addition to and not by way of limitation of the foregoing
provisions of this paragraph, the Board may, in its sole discretion, declare and
cause the Company to pay and set aside a one-time cash dividend on the Series A
Preferred Shares (the “2013 Special Dividend”), to be paid in 2013, in such
amount as the Board may determine, from the Company’s profits or share premium
account, without declaring, setting aside or paying any dividend on the Series B
Preferred Shares or Ordinary Shares, provided that if the 2013 Special Dividend
is declared and any holder or holders of Series A Preferred Shares waive receipt
of any portion of the 2013 Special Dividend it or they would otherwise be
entitled to receive, such portion shall be available for distribution pro rata
to other holders of Series A Preferred Shares without declaration by the Board.

 

4



--------------------------------------------------------------------------------

  (c) Accruing Dividends. Accruing Dividends shall accrue from day to day,
whether or not declared; provided, however, that such Accruing Dividends shall
be payable only as set forth in the following sentence of this paragraph
11(A)(1)(c) or in paragraph 11(A)(2). The Company shall not declare, pay or set
aside any dividends on the Ordinary Shares of the Company (other than dividends
on Ordinary Shares payable in Ordinary Shares) or, if applicable, any other
shares of capital of the Company (whether in cash, in property, or in any other
equity securities of the Company) unless (in addition to the obtaining of any
consents required elsewhere in this Memorandum) the holders of the Preferred
Shares then outstanding shall first receive, or simultaneously receive, a
dividend on each outstanding Preferred Share in an amount at least equal to the
sum of (i) the amount of the aggregate applicable Accruing Dividends then
accrued on such Preferred Share and not previously paid and (ii) (A) in the case
of a dividend on Ordinary Shares or any class or series that is convertible into
Ordinary Shares, that dividend per Preferred Share as would equal the product of
(1) the dividend payable on each share of such class or series determined, if
applicable, as if all shares of such class or series had been converted into
Ordinary Shares and (2) the number of Ordinary Shares issuable upon conversion
of a Preferred Share, in each case calculated on the record date for
determination of holders entitled to receive such dividend or (B) in the case of
a dividend on any class or series that is not convertible into Ordinary Shares,
at a rate per Preferred Share determined by (1) dividing the amount of the
dividend payable on each share of such class or series of share capital by the
original issuance price of such class or series of share capital (subject to
appropriate adjustment in the event of any share dividend, share split,
combination or other similar recapitalization with respect to such class or
series) and (2) multiplying such fraction by an amount equal to the Series A
Original Issue Price or the Series B Reference Price (each, as defined below);
provided, that, if the Company declares, pays or sets aside, on the same date, a
dividend on shares of more than one class or series of share capital of the
Company, the dividend payable to the holders of Preferred Shares pursuant to
this paragraph 11(A)(1) shall be calculated based upon the dividend on the class
or series of share capital that would result in the highest Preferred Share
dividend. The “Series B Reference Price” shall mean US$7.267 per share, and the
“Series A Original Issue Price” shall mean US$0.625 per share, each subject to
appropriate adjustment in the event of any share dividend, share split,
combination or other similar recapitalization with respect to the Preferred
Shares.

 

  (d) Order of Payment. The Accruing B Dividends and the Accruing A Dividends
shall rank on a pari passu basis.

 

(2) Liquidation Rights.

 

  (a) Payments to Holders of Series B Preferred Shares. In the event of any
Liquidation Event (as defined below), the holders of Series B Preferred Shares
then outstanding shall be entitled to be paid out of the assets of the Company
available for distribution to its members before any payment is made to the
holders of the Series A Preferred Shares or the Ordinary Shares by reason of
their ownership thereof, an amount per share equal to the greater of
(i) US$6.847 ( the “ Series B Liquidation Preference Price”, subject to
appropriate adjustment in the event of any share dividend, share split,
combination or other similar recapitalization with respect to the Series B
Preferred Shares) plus any Accruing B Dividends accrued but unpaid thereon,
whether or not declared, together with any other dividends declared but unpaid
thereon or (ii) such amount per share as would have been payable had all Series
B Preferred Shares been converted into Ordinary Shares pursuant to paragraph
11(A)(4) immediately prior to such Liquidation Event and the assets of the
Company available for distribution to its members were distributed to its
members ratably on the basis of the number of Ordinary Shares that each member
holds on an as-converted basis. Following the payment in full of such amount,
the holders of Series B Preferred Shares shall not be entitled to any further
distributions in respect of their Series B Preferred Shares. If upon any such
Liquidation Event, the assets of the Company available for distribution to its
members are insufficient to pay the holders of Series B Preferred Shares the
full amount to which they are entitled under this paragraph 11(A)(2)(a), the
holders of Series B Preferred Shares shall share ratably in any distribution of
the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.

 

 

5



--------------------------------------------------------------------------------

  (b) Payments to Holders of Series A Preferred Shares. In the event of any
Liquidation Event, the holders of Series A Preferred Shares then outstanding
shall be entitled to be paid out of the assets of the Company available for
distribution to its members, after payment to the holders of the Series B
Preferred Shares but before any payment is made to the holders of Ordinary
Shares by reason of their ownership thereof, an amount per share equal to the
greater of (i) the Series A Original Issue Price multiplied by one-point-three
(1.3), plus any Accruing A Dividends accrued but unpaid thereon, whether or not
declared, together with any other dividends declared but unpaid thereon or
(ii) such amount per share as would have been payable had all Series A Preferred
Shares been converted into Ordinary Shares pursuant to paragraph 11(A)(4)
immediately prior to such Liquidation Event and the assets of the Company
available for distribution to its members were distributed to its members
ratably on the basis of the number of Ordinary Shares that each member holds on
an as-converted basis. Following the payment in full of such amount, the holders
of Series A Preferred Shares shall not be entitled to any further distributions
in respect of their Series A Preferred Shares. If upon any such Liquidation
Event, the assets of the Company available for distribution to its members are
insufficient to pay the holders of Series A Preferred Shares the full amount to
which they are entitled under this paragraph 11(A)(2)(b), the holders of Series
A Preferred Shares shall share ratably in any distribution of the assets
available for distribution in proportion to the respective amounts which would
otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.

 

  (c) Payments to Holders of Ordinary Shares. In the event of any Liquidation
Event, after the payment of all preferential amounts required to be paid to the
holders of Preferred Shares in accordance with paragraphs 11(A)(2)(a) and
11(A)(2)(b), the remaining assets of the Company available for distribution to
its members shall be distributed among the holders of Ordinary Shares, pro rata
based on the number of shares held by each such holder.

 

  (d) Reorganization or Merger.

 

  (i) For purposes of this paragraph 11(A), each of the following events shall
be considered a “Liquidation Event” unless the holders of (x) at least a
majority of the then outstanding Series B Preferred Shares, and (y) at least a
majority of the then outstanding Series A Preferred Shares, each voting as a
separate class, elect otherwise by written notice sent to the Company at least
ten (10) days prior to the effective date of any such event:

 

  (A) a voluntary or involuntary liquidation, dissolution or winding up of the
Company;

 

  (B) a merger or consolidation, in which (I) the Company is a constituent party
or (II) another Group Company is a constituent party and the Company issues
shares pursuant to such merger or consolidation, except any such merger or
consolidation involving the Company or another Group Company in which the shares
of the Company outstanding immediately prior to such merger or consolidation
continue to represent, or are converted into or exchanged for shares that
represent, immediately following such merger or consolidation, at least a
majority, by voting power, of the share capital of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation (provided, that, for the purpose of this paragraph 11(A)(2)(d)(i),
all Ordinary Shares issuable upon exercise of Options (as defined below)
outstanding immediately prior to such merger or consolidation or upon conversion
of Convertible Securities (as defined below) outstanding immediately prior to
such merger or consolidation shall be deemed to be outstanding immediately prior
to such merger or consolidation and, if applicable, converted or exchanged in
such merger or consolidation on the same terms as the actual outstanding
Ordinary Shares are converted or exchanged);

 

6



--------------------------------------------------------------------------------

  (C) the sale, lease, transfer, license or other disposition, in a single
transaction or series of related transactions, by the Company and/or any other
Group Company of all or substantially all the assets of the Company and the
other Group Companies taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more Group Companies if substantially all of the
assets of the Company and the other Group Companies taken as a whole are held by
such Group Company or Group Companies, except where such sale, lease, transfer,
license or other disposition is to a wholly owned Subsidiary of the Company. For
the avoidance of doubt, the license to any Person other than a Group Company of
any technologies or intellectual properties of the Company or any of the other
Group Companies that (I) is necessary for the conduct of the business of the
Group Companies and (II) is not in ordinary course of business and consistent
with past practice will be deemed a “Liquidation Event”; or

 

  (D) the sale, exchange or transfer by the Company’s members of direct or
indirect voting control of the Company or of any other material Group Companies,
in a single transaction or series of related transactions; provided, that the
sale, exchange or transfer by the holders of voting securities of any
Shareholder of voting control of such Shareholder will not be considered a
Liquidation Event.

 

  (ii) In any such Liquidation Event, if the consideration received by the
Company or its members is other than cash, its value will be deemed its fair
market value determined in good faith by the Board of Directors of the Company
(including at least one Series B Director) at the closing of such Liquidation
Event. Any securities shall be valued as follows:

 

  (A) Securities not subject to investment letter or other similar restrictions
on free marketability covered by (B) below:

 

  (I) if traded on a securities exchange, the value shall be deemed to be the
average of the closing prices of the securities on such exchange over the twenty
(20) trading-day period ending three (3) trading days prior to the closing of
such Liquidation Event;

 

  (II) if actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid or sale prices (whichever is applicable) over the
twenty (20) trading-day period ending three (3) trading days prior to the
closing of such Liquidation Event; and

 

  (III) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Company; provided, that the holders of Preferred Shares shall be informed of
such determination at least twenty (20) days prior to the consummation of such
Liquidation Event, and any holder of a Preferred Share may challenge such
determination by delivery of written notice to the Company no later than fifteen
(15) days after receipt of notice from the Company of the Board’s determination.
In the event that any holder of Preferred Shares challenges such determination
within such period, the final valuation shall be determined in accordance with
clause 11(A)(2)(d)(ii)(C) below.

 

  (B) The method of valuation of securities subject to investment letter or
other restrictions on free marketability (other than restrictions arising solely
by virtue of a member’s status as an affiliate or former affiliate) shall be to
make an appropriate discount from the market value determined as above in
(A)(I), (II) or (III) to reflect the approximate fair market value thereof, as
determined in good faith by the Board of Directors of the Company; provided,
that the holders of Preferred Shares shall be informed of such determination at
least twenty (20) days prior to the consummation of such Liquidation Event, and
any holder of Preferred Shares may challenge such determination by delivery of
written notice to the Company no later than fifteen (15) days after receipt of
notice from the Company of the Board’s determination. In the event that any
holder of Preferred Shares challenges such determination within such period, the
final valuation shall be determined in accordance with clause 11(A)(2)(d)(ii)(C)
below.

 

7



--------------------------------------------------------------------------------

  (C) In the event that any holder of Preferred Shares challenges a Board
determination of fair market value pursuant to clause 11(A)(2)(d)(ii)(A) or
(B) above, such determination shall be made by an internationally recognized
appraisal company selected by the Board of Directors of the Company (including
at least one (1) Series B Director), with the cost of such appraisal to be borne
fifty percent (50%) by the Company and fifty percent (50%) by the holder(s) of
Preferred Shares that challenged such Board determination.

 

  (iii) In the event the requirements of this paragraph 11(A)(2) are not
complied with, the Company shall forthwith either:

 

  (A) cause the closing of such Liquidation Event to be postponed until such
time as the requirements of this paragraph 11(A)(2) have been complied with; or

 

  (B) cancel such transaction, in which event the rights, preferences and
privileges of the holders of the Preferred Shares shall revert to and be the
same as such rights, preferences and privileges existing immediately prior to
the date of the first notice referred to in paragraph 11(A)(2)(d)(iv) below.

 

  (iv) The Company shall give each holder of record of Preferred Shares written
notice of such impending Liquidation Event not later than twenty (20) days prior
to the members’ meeting called to approve such transaction, or twenty (20) days
prior to the closing of such transaction, whichever is earlier, and shall also
notify such holders in writing of the final approval of such transaction. The
first of such notices shall describe the material terms and conditions of the
impending transaction, and the Company shall thereafter give such holders prompt
notice of any material changes related thereto. The transaction shall in no
event take place sooner than twenty (20) days after the Company has given the
first notice provided for herein or sooner than ten (10) days after the Company
has given notice of any material changes provided for herein; provided, however,
that such periods may be shortened or waived upon the written consent of (x) the
holders of Series B Preferred Shares that represent at least a majority of the
voting power, if any, of all then outstanding Series B Preferred Shares, and
(y) the holders of Series A Preferred Shares that represent at least a majority
of the voting power, if any, of all then outstanding Series A Preferred Shares
(each voting together as a separate class).

 

(3) Redemption. The Preferred Shares are not redeemable at the option of the
holder.

 

(4) Optional Conversion. The holders of the Preferred Shares shall have
conversion rights as follows (the “Conversion Rights”):

 

  (a) Right to Convert.

 

  (i) Conversion Ratio. Each Preferred Share shall be convertible, at the option
of the holder thereof, at any time and from time to time, and without the
payment of additional consideration by the holder thereof, into such number of
fully paid and non-assessable Class A Ordinary Shares as is determined by
(x) dividing the Series B Reference Price by the Series B Conversion Price (as
defined below) in effect at the time of conversion, or (y) the Series A Original
Issue Price by the Series A Conversion Price (as defined below) in effect at the
time of conversion, as applicable. The “Series B Conversion Price” shall
initially be equal to US$7.267 and the “Series A Conversion Price” shall
initially be equal to US$0.625. Such initial Series B Conversion Price and
Series A Conversion Price, and the rate at which Series B Preferred Shares and
Series A Preferred Shares may be converted into Class A Ordinary Shares, shall
be subject to adjustment as provided below.

 

8



--------------------------------------------------------------------------------

  (ii) Termination of Conversion Rights. In the event of a Liquidation Event,
the holders of Preferred Shares shall not be entitled to exercise their
Conversion Rights after the close of business on the last full business day
preceding the date fixed for the payment of any such amounts distributable on
such event to the holders of Preferred Shares; provided, that such holders will
have the right to exercise such Conversion Rights thereafter if all
distributions such holders are entitled to on such event have not been
distributed within five (5) calendar days thereafter.

 

  (b) Fractional Shares. No fractional Class A Ordinary Shares will be issued
upon conversion of the Preferred Shares. In lieu of any fractional shares to
which the holder would otherwise be entitled, the Company shall pay cash equal
to such fraction multiplied by the fair market value of a Class A Ordinary Share
as determined in good faith by the Board of Directors of the Company. Whether or
not fractional shares would be issuable upon such conversion shall be determined
on the basis of the total number of Preferred Shares the holder is at the time
converting into Class A Ordinary Shares and the aggregate number of Class A
Ordinary Shares issuable upon such conversion.

 

  (c) Mechanics of Conversion.

 

  (i) Notice of Conversion. In order for a holder of Preferred Shares to
voluntarily convert Preferred Shares into Class A Ordinary Shares, such holder
shall surrender the certificate or certificates for such Preferred Shares (or,
if such registered holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Company to indemnify the Company against any claim that may be made against
the Company on account of the alleged loss, theft or destruction of such
certificate), at the office of the transfer agent for the Preferred Shares (or
at the principal office of the Company if the Company serves as its own transfer
agent), together with written notice that such holder elects to convert all or
any number of the Preferred Shares represented by such certificate or
certificates and, if applicable, any event on which such conversion is
contingent. Such notice shall state such holder’s name or the names of the
nominees in which such holder wishes the certificate or certificates for Class A
Ordinary Shares to be issued. If required by the Company, certificates
surrendered for conversion shall be endorsed or accompanied by a written
instrument or instruments of transfer, in form satisfactory to the Company, duly
executed by the registered holder or his, her or its attorney duly authorized in
writing. The close of business on the date of receipt by the transfer agent (or
by the Company if the Company serves as its own transfer agent) of such
certificates (or lost certificate affidavit and agreement) and notice shall be
the time of conversion (the “Conversion Time”), and the Class A Ordinary Shares
issuable upon conversion of the shares represented by such certificate shall be
deemed to be outstanding of record as of such date. The Company shall, as soon
as practicable after the Conversion Time, (i) issue and deliver to such holder
of Preferred Shares, or to his, her or its nominees, a certificate or
certificates for the number of full Class A Ordinary Shares issuable upon such
conversion in accordance with the provisions hereof and a certificate for the
number (if any) of the Preferred Shares represented by the surrendered
certificate that were not converted into Ordinary Shares, (ii) pay in cash such
amount as provided in paragraph 11(A)(4)(b) in lieu of any fraction of a Class A
Ordinary Share otherwise issuable upon such conversion and (iii) pay all
declared but unpaid dividends (but not any undeclared Accruing A Dividends or
Accruing B Dividends, as applicable) on the Preferred Shares converted.

 

 

9



--------------------------------------------------------------------------------

  (ii) Reservation of Shares. The Company shall at all times when any Preferred
Shares are outstanding, reserve and keep available out of its authorized but
unissued capital shares, for the purpose of effecting the conversion of the
Preferred Shares, such number of its duly authorized Class A Ordinary Shares as
from time to time is sufficient to effect the conversion of all outstanding
Preferred Shares; and if at any time the number of authorized but unissued
Class A Ordinary Shares is not sufficient to effect the conversion of all then
outstanding Preferred Shares, the Company shall take such corporate action as
may be necessary to increase its authorized but unissued Class A Ordinary Shares
to such number of shares as is sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite member approval of
any necessary amendment to this Memorandum or the Articles of Association of the
Company. Before taking any action which would cause an adjustment reducing the
Series B Conversion Price or Series A Conversion Price below the then par value
of the Class A Ordinary Shares issuable upon conversion of any Preferred Share,
the Company will take any corporate action which may, in the opinion of its
counsel, be necessary in order that the Company may validly and legally issue
fully paid and non-assessable Class A Ordinary Shares at such adjusted Series B
Conversion Price or Series A Conversion Price.

 

  (iii) Effect of Conversion. All Preferred Shares which shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares shall immediately cease
and terminate at the Conversion Time, except only the right of the holders
thereof to receive Class A Ordinary Shares in exchange therefor, to receive
payment in lieu of any fraction of a share otherwise issuable upon such
conversion as provided in paragraph 11(A)(4)(b) and to receive payment of any
dividends declared but unpaid thereon (but not any undeclared Accruing A
Dividends or Accruing B Dividends). Any Preferred Shares so converted shall be
retired and cancelled and may not be reissued as shares of such series, and the
Company may thereafter take such appropriate action (without the need for member
action) as may be necessary to reduce the authorized number of Preferred Shares
accordingly.

 

  (iv) No Further Adjustment. Upon any conversion to Class A Ordinary Shares, no
adjustment to the Series A Conversion Price or Series B Conversion Price shall
be made for any declared but unpaid dividends on the Series A Preferred Shares
or Series B Preferred Shares surrendered for conversion or on the Class A
Ordinary Shares delivered upon conversion.

 

  (v) Taxes. The Company shall pay any and all issue and other similar taxes
that may be payable in respect of any issuance or delivery of Class A Ordinary
Shares upon conversion of Preferred Shares pursuant to this
paragraph 11(A)(4). The Company shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issuance and
delivery of Class A Ordinary Shares in a name other than that in which the
Series A Preferred Shares so converted were registered, and no such issuance or
delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Company the amount of any such tax or has established,
to the satisfaction of the Company, that such tax has been paid.

 

  (d) Adjustments to Conversion Price for Diluting Issues.

 

  (i) Special Definitions. For purposes of this paragraph 11(A)(4), the
following definitions shall apply:

 

  (A) “Options” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Ordinary Shares or Convertible Securities.

 

10



--------------------------------------------------------------------------------

  (B) “Series B Original Issue Date” shall mean the date on which the first
Series B Preferred Shares were issued.

 

  (C) “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Ordinary Shares, but excluding Options.

 

  (D) “Additional Ordinary Shares” shall mean all Ordinary Shares issued (or,
pursuant to paragraph 11(A)(4)(d)(iii) below, deemed to be issued) by the
Company after the Series B Original Issue Date, other than (1) the following
Ordinary Shares and (2) Ordinary Shares deemed issued pursuant to the following
Options and Convertible Securities (clauses (1) and (2), collectively, “Exempted
Securities”):

 

  (I) Ordinary Shares, Options or Convertible Securities issued as a dividend or
distribution on Preferred Shares;

 

  (II) Ordinary Shares, Options or Convertible Securities issued by reason of a
dividend, share split, split-up or other distribution on Ordinary Shares that is
covered by paragraph 11(A)(4)(e), 11(A)(4)(f), 11(A)(4)(g) or 11(A)(4)(h);

 

  (III) up to 36,000,000 Ordinary Shares (as adjusted for stock splits,
dividends, combinations, recapitalizations and the like after the filing date
hereof), or Options with respect to such Ordinary Shares, issued to employees or
directors of, or consultants or advisors to, the Company or any other Group
Company pursuant to a plan, agreement or arrangement approved by the Board of
Directors of the Company and in accordance with paragraph 11(A)(6)(d); or

 

  (IV) Ordinary Shares or Convertible Securities actually issued upon the
exercise of Options or Ordinary Shares actually issued upon the conversion or
exchange of Convertible Securities, in each case provided such issuance is
pursuant to the terms of such Option or Convertible Security; and provided,
further that such Option or Convertible Security was an Exempted Security when
granted or issued.

 

  (ii) Reserved.

 

  (iii) Deemed Issue of Additional Ordinary Shares.

 

  (A) If the Company at any time or from time to time after the Series B
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities which are themselves Exempted Securities) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of Ordinary Shares (as set forth in the instrument relating
thereto, assuming the satisfaction of any conditions to exercisability,
convertibility or exchangeability but without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or, in the case of Convertible Securities and Options therefor,
the conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Ordinary Shares issued as of the time of such issue or, in case such
a record date shall have been fixed, as of the close of business on such record
date.

 

11



--------------------------------------------------------------------------------

  (B) If the terms of any Option or Convertible Security, the issuance of which
resulted in an adjustment to the Series A Conversion Price or Series B
Conversion Price (as applicable) pursuant to the terms of paragraph
11(A)(4)(d)(iv), are revised as a result of an amendment to such terms or any
other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of Ordinary Shares
issuable upon the exercise, conversion and/or exchange of any such Option or
Convertible Security or (2) any increase or decrease in the consideration
payable to the Company upon such exercise, conversion and/or exchange, then,
effective upon such increase or decrease becoming effective, the Series A
Conversion Price or Series B Conversion Price (as applicable) computed upon the
original issue of such Option or Convertible Security (or upon the occurrence of
a record date with respect thereto) shall be readjusted to such Series A
Conversion Price or Series B Conversion Price (as applicable) as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security. Notwithstanding the foregoing,
no readjustment pursuant to this paragraph 11(A)(4)(d)(iii)(B) shall have the
effect of increasing the Series A Conversion Price or Series B Conversion Price
(as applicable) to an amount which exceeds the lower of (i) the Series A
Conversion Price or Series B Conversion Price (as applicable) in effect
immediately prior to the original adjustment made as a result of the issuance of
such Option or Convertible Security, or (ii) the Series A Conversion Price or
Series B Conversion Price (as applicable) that would have resulted from any
issuances of Additional Ordinary Shares (other than deemed issuances of
Additional Ordinary Shares as a result of the issuance of such Option or
Convertible Security) between the original adjustment date and such readjustment
date.

 

  (C) If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Exempted Securities), the issuance
of which did not result in an adjustment to the Series A Conversion Price or
Series B Conversion Price (as applicable) pursuant to the terms of
paragraph 11(A)(4)(d)(iv) (either because the consideration per share
(determined pursuant to paragraph 11(A)(4)(d)(v)) of the Additional Ordinary
Shares subject thereto was equal to or greater than the Series A Conversion
Price or Series B Conversion Price (as applicable) then in effect, or because
such Option or Convertible Security was issued before the Series B Original
Issue Date), are revised after the Series B Original Issue Date as a result of
an amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security (but excluding automatic adjustments to such
terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to provide for either (1) any increase in the number of
Ordinary Shares issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any decrease in the consideration payable
to the Company upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Ordinary
Shares subject thereto (determined in the manner provided in paragraph
11(A)(4)(d)(iii)(A)) shall be deemed to have been issued effective upon such
increase or decrease becoming effective.  

 

  (D) Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Series A Conversion Price or Series B Conversion Price (as
applicable) pursuant to the terms of paragraph 11(A)(4)(d)(iv), the Series A
Conversion Price or Series B Conversion Price (as applicable) shall be
readjusted to such Series A Conversion Price or Series B Conversion Price (as
applicable) as would have obtained had such Option or Convertible Security (or
portion thereof) never been issued.

 

12



--------------------------------------------------------------------------------

  (E) If the number of Ordinary Shares issuable upon the exercise, conversion
and/or exchange of any Option or Convertible Security, or the consideration
payable to the Company upon such exercise, conversion and/or exchange, is
calculable at the time such Option or Convertible Security is issued or amended
but is subject to adjustment based upon subsequent events, any adjustment to the
Series A Conversion Price or Series B Conversion Price (as applicable) provided
for in this paragraph 11(A)(4)(d)(iii) shall be effected at the time of such
issuance or amendment based on such number of shares or amount of consideration
without regard to any provisions for subsequent adjustments (and any subsequent
adjustments shall be treated as provided in clauses (B) and (C) of this
paragraph 11(A)(4)(d)(iii)). If the number of Ordinary Shares issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Company upon such exercise, conversion and/or
exchange, cannot be calculated at all at the time such Option or Convertible
Security is issued or amended, any adjustment to the Series A Conversion Price
or Series B Conversion Price (as applicable) that would result under the terms
of this paragraph 11(A)(4)(d)(iii) at the time of such issuance or amendment
shall instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Series A Conversion
Price or Series B Conversion Price (as applicable) that such issuance or
amendment took place at the time such calculation can first be made.

 

  (iv) Adjustment of Conversion Price Upon Issuance of Additional Ordinary
Shares. In the event the Company shall at any time after the Series B Original
Issue Date issue Additional Ordinary Shares (including Additional Ordinary
Shares deemed to be issued pursuant to paragraph 11(A)(4)(d)(iii)), without
consideration or for a consideration per share less than the Series A Conversion
Price or Series B Conversion Price (as applicable) in effect immediately prior
to such issue, then the Series A Conversion Price or Series B Conversion Price
(as applicable) shall be reduced, concurrently with such issue, to a price
(calculated to the nearest one- hundredth of a cent) determined in accordance
with the following formula:

CP2 = CP1 * (A + B) ÷ (A + C)

For purposes of the foregoing formula, the following definitions shall apply:

 

  (A) “CP2” shall mean the Series A Conversion Price or Series B Conversion
Price (as applicable) in effect immediately after such issue of Additional
Ordinary Shares;

 

  (B) “CP1” shall mean the Series A Conversion Price or Series B Conversion
Price (as applicable) in effect immediately prior to such issue of Additional
Ordinary Shares;

 

  (C) “A” shall mean the number of Ordinary Shares outstanding immediately prior
to such issue of Additional Ordinary Shares (treating for this purpose as
outstanding (I) up to 36,000,000 Ordinary Shares (as adjusted for stock splits,
dividends, combinations, recapitalizations and the like after the filing date
hereof) reserved for issuance to employees or directors of, or consultants or
advisors to, the Company or any other Group Company pursuant to a plan,
agreement or arrangement approved by the Board of Directors of the Company and
in accordance with paragraph 11(A)(6)(d) and (II) all Class A Ordinary Shares
issuable upon conversion or exchange of Convertible Securities (including the
Preferred Shares) outstanding immediately prior to such issue);

 

13



--------------------------------------------------------------------------------

  (D) “B” shall mean the number of Ordinary Shares that would have been issued
if such Additional Ordinary Shares had been issued at a price per share equal to
CP1 (determined by dividing the aggregate consideration received by the Company
in respect of such issue by CP1 ); and

 

  (E) “C” shall mean the number of such Additional Ordinary Shares issued in
such transaction.

 

  (v) Determination of Consideration. For purposes of this paragraph
11(A)(4)(d), the consideration received by the Company for the issue of any
Additional Ordinary Shares shall be computed as follows:

 

  (A) Cash and Property. Such consideration shall:

 

  (I) insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Company, excluding amounts paid or payable for accrued
interest;

 

  (II) insofar as it consists of property other than cash, be computed at the
fair market value thereof at the time of such issue, as determined in good faith
by the Board of Directors of the Company (including at least one (1) Series B
Director); and

 

  (III) in the event Additional Ordinary Shares are issued together with other
shares or securities or other assets of the Company for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (I) and (II) above, as determined in good faith by the Board
of Directors of the Company (including at least one (1) Series B Director).

 

  (B) Options and Convertible Securities. The consideration per share received
by the Company for Additional Ordinary Shares deemed to have been issued
pursuant to paragraph 11(A)(4)(d)(iii), relating to Options and Convertible
Securities, shall be determined by dividing (I) the total amount, if any,
received or receivable by the Company as consideration for the issue of such
Options or Convertible Securities, plus the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration) payable to the Company upon the exercise of such Options or
the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities, by
(II) the maximum number of Ordinary Shares (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, or in the case of
Options for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities.

 

  (vi) Multiple Closing Dates. In the event the Company shall issue on more than
one date Additional Ordinary Shares that are a part of one transaction or a
series of related transactions and that would result in an adjustment to the
Series A Conversion Price or Series B Conversion Price (as applicable) pursuant
to the terms of paragraph 11(A)(4)(d)(iv), and such issuance dates occur within
a period of no more than 90 days from the first such issuance to the final such
issuance, then, upon the final such issuance, the Series A Conversion Price or
Series B Conversion Price (as applicable) shall be readjusted to give effect to
all such issuances as if they occurred on the date of the first such issuance
(and without giving effect to any additional adjustments as a result of any such
subsequent issuances within such period).

 

14



--------------------------------------------------------------------------------

  (e) Adjustment for Share Splits and Combinations. If the Company shall at any
time or from time to time after the Series B Original Issue Date effect a
subdivision of the outstanding Ordinary Shares, the Series A Conversion Price or
Series B Conversion Price (as applicable) in effect immediately before that
subdivision shall be proportionately decreased so that the number of Ordinary
Shares issuable on conversion of each share of such series shall be increased in
proportion to such increase in the aggregate number of Ordinary Shares
outstanding. If the Company shall at any time or from time to time after the
Series B Original Issue Date combine the outstanding Ordinary Shares, the Series
A Conversion Price or Series B Conversion Price (as applicable) in effect
immediately before the combination shall be proportionately increased so that
the number of Ordinary Shares issuable on conversion of each share of such
series shall be decreased in proportion to such decrease in the aggregate number
of Ordinary Shares outstanding. Any adjustment under this paragraph 11(A)(4)(e)
shall become effective at the close of business on the date the subdivision or
combination becomes effective.

 

  (f) Adjustment for Certain Dividends and Distributions. In the event the
Company at any time or from time to time after the Series B Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Ordinary Shares entitled to receive, a dividend or other distribution payable on
the Ordinary Shares in additional Ordinary Shares, then and in each such event
the Series A Conversion Price or Series B Conversion Price (as applicable) in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Series A Conversion
Price or Series B Conversion Price (as applicable) then in effect by a fraction:

 

  (i) the numerator of which shall be the total number of Ordinary Shares issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date, and

 

  (ii) the denominator of which shall be the total number of Ordinary Shares
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of Ordinary Shares
issuable in payment of such dividend or distribution.

Notwithstanding the foregoing, (A) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series A Conversion Price or Series B Conversion Price
(as applicable) shall be recomputed accordingly as of the close of business on
such record date and thereafter the Series A Conversion Price or Series B
Conversion Price (as applicable) shall be adjusted pursuant to this paragraph
11(A)(4)(f) as of the time of actual payment of such dividends or distributions;
and (B) that no such adjustment shall be made if the holders of Series A
Preferred Shares or Series B Preferred Shares (as applicable) simultaneously
receive a dividend or other distribution of Ordinary Shares in a number equal to
the number of Ordinary Shares as they would have received if all outstanding
Series A Preferred Shares or Series B Preferred Shares (as applicable) had been
converted into Ordinary Shares on the date of such event.

 

  (g) Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Series B Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Ordinary Shares entitled to receive, a dividend or other distribution payable in
securities of the Company (other than a distribution of Ordinary Shares in
respect of outstanding Ordinary Shares) or in other property and the provisions
of paragraph 11(A)(1) do not apply to such dividend or distribution, then and in
each such event the holders of Preferred Shares shall receive, simultaneously
with the distribution to the holders of Ordinary Shares, a dividend or other
distribution of such securities or other property in an amount equal to the
amount of such securities or other property as they would have received if all
outstanding Preferred Shares had been converted into Ordinary Shares on the date
of such event.

 

15



--------------------------------------------------------------------------------

  (h) Adjustment for Merger or Reorganization. etc. Subject to the provisions of
paragraph 11(A)(2)(c), if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Ordinary Shares (but not the Preferred Shares) are
converted into or exchanged for securities, cash or other property (other than a
transaction covered by paragraph 11(A)(4)(e), 11(A)(4)(f) or 11(A)(4)(g)), then,
following any such reorganization, recapitalization, reclassification,
consolidation or merger, each Preferred Share shall thereafter be convertible in
lieu of the Ordinary Shares into which it was convertible prior to such event
into the kind and amount of securities, cash or other property which a holder of
the number of Ordinary Shares issuable upon conversion of the Preferred Share
immediately prior to such reorganization, recapitalization, reclassification,
consolidation or merger would have been entitled to receive pursuant to such
transaction; and, in such case, appropriate adjustment (as determined in good
faith by the Board of Directors of the Company) shall be made in the application
of the provisions in this paragraph 11(A)(4) with respect to the rights and
interests thereafter of the holders of the Preferred Shares, to the end that the
provisions set forth in this paragraph 11(A)(4) (including provisions with
respect to changes in and other adjustments of the Series A Conversion Price or
Series B Conversion Price (as applicable)) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities or other property
thereafter deliverable upon the conversion of the Preferred Shares.  

 

  (i) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Series A Conversion Price or Series B Conversion Price (as
applicable) pursuant to this paragraph 11(A)(4), the Company at its expense
shall, as promptly as reasonably practicable but in any event not later than 10
days thereafter, compute such adjustment or readjustment in accordance with the
terms hereof and furnish to each holder of Preferred Shares a certificate
setting forth such adjustment or readjustment (including the kind and amount of
securities, cash or other property into which the Preferred Shares are
convertible) and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, as promptly as reasonably practicable
after the written request at any time of any holder of Preferred Shares (but in
any event not later than 10 days thereafter), furnish or cause to be furnished
to such holder a certificate setting forth (i) the Series A Conversion Price or
Series B Conversion Price (as applicable) then in effect, and (ii) the number of
Ordinary Shares and the amount, if any, of other securities, cash or property
which then would be received upon the conversion of the applicable Preferred
Shares.

 

  (j) Notice of Record Date. In the event:

 

  (i) the Company shall take a record of the holders of Ordinary Shares (or
other share capital or securities at the time issuable upon conversion of the
Preferred Shares) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of share capital of any class or any other securities, or to
receive any other security; or

 

  (ii) of any capital reorganization of the Company, any reclassification of the
Ordinary Shares, or any Liquidation Event, then, and in each such case, the
Company will send or cause to be sent to the holders of the Preferred Shares a
notice specifying, as the case may be, (A) the record date for such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right, or (B) the effective date on which such reorganization,
reclassification or Liquidation Event is proposed to take place, and the time,
if any is to be fixed, as of which the holders of record of Ordinary Shares (or
such other share capital or securities at the time issuable upon the conversion
of the Preferred Shares) shall be entitled to exchange their Ordinary Shares (or
such other share capital or securities) for securities or other property
deliverable upon such reorganization, reclassification or Liquidation Event, and
the amount per share and character of such exchange applicable to the Preferred
Shares and the Ordinary Shares. Subject to the provisions of paragraph
11(A)(2)(c), such notice shall be sent at least 10 days prior to the record date
or effective date for the event specified in such notice.

 

16



--------------------------------------------------------------------------------

(5) Mandatory Conversion.

 

  (a) Trigger Events. Upon either (i) the closing of a Qualified IPO or (ii) the
date and time, or the occurrence of an event, specified by vote or written
consent of the holders of at least a majority of (x) the then outstanding Series
A Preferred Shares and (y) the then outstanding Series B Preferred Shares, each
voting as a separate class (the time of such closing or the date and time
specified or the time of the event specified in such vote or written consent is
referred to herein as the “Mandatory Conversion Time”), (A) all outstanding
Preferred Shares shall automatically be converted into Class A Ordinary Shares,
at the then effective Series A Conversion Price or Series B Conversion Price and
(B) such shares may not be reissued by the Company.

 

  (b) Procedural Requirements. All holders of record of Preferred Shares shall
be sent written notice of the Mandatory Conversion Time and the place designated
for mandatory conversion of all such Preferred Shares pursuant to this paragraph
11(A)(5) no less than ten (10) days in advance of the Mandatory Conversion Time.
Upon receipt of such notice, each holder of Preferred Shares shall surrender
his, her or its certificate or certificates for all such shares (or, if such
holder alleges that such certificate has been lost, stolen or destroyed, a lost
certificate affidavit and agreement reasonably acceptable to the Company to
indemnify the Company against any claim that may be made against the Company on
account of the alleged loss, theft or destruction of such certificate) to the
Company at the place designated in such notice. If so required by the Company,
certificates surrendered for conversion shall be endorsed or accompanied by
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by the registered holder or by his, her or its attorney
duly authorized in writing. All rights with respect to the Preferred Shares
converted pursuant to paragraph 11(A)(5)(a), including the rights, if any, to
receive notices and vote (other than as a holder of Ordinary Shares), will
terminate at the Mandatory Conversion Time (notwithstanding the failure of the
holder or holders thereof to surrender the certificates at or prior to such
time), except only the rights of the holders thereof, upon surrender of their
certificate or certificates (or lost certificate affidavit and agreement)
therefor, to receive the items provided for in the next sentence of this
paragraph 11(A)(5)(b). As soon as practicable after the Mandatory Conversion
Time and the surrender of the certificate or certificates (or lost certificate
affidavit and agreement) for Preferred Shares, the Company shall issue and
deliver to such holder, or to his, her or its nominees, a certificate or
certificates for the number of full Class A Ordinary Shares issuable on such
conversion in accordance with the provisions hereof, together with cash as
provided in paragraph 11(A)(4)(b) in lieu of any fraction of a Class A Ordinary
Share otherwise issuable upon such conversion and the payment of any declared
but unpaid dividends (but not any undeclared Accruing A Dividends or Accruing B
Dividends) on the Preferred Shares converted. Such converted Preferred Shares
shall be retired and cancelled and may not be reissued as shares of such series,
and the Company may thereafter take such appropriate action (without the need
for member action) as may be necessary to reduce the authorized number of
Preferred Shares accordingly.  

 

(6) Voting Rights.

 

  (a) General Voting Rights. Subject to paragraphs 11(A)(6)(c) and 11(A)(6)(d),
on any matter presented to the members of the Company for their action or
consideration at any meeting of members of the Company (or by written consent of
members in lieu of meeting), each holder of the then outstanding Preferred
Shares shall be entitled to cast the number of votes equal to the number of
Class A Ordinary Shares into which the Preferred Shares held by such holder are
convertible as of the record date for determining members entitled to vote on
such matter. Except as provided by law or by the other provisions of this
Memorandum or the Articles of Association of the Company, holders of Preferred
Shares shall vote together with the holders of Ordinary Shares as a single
class.

 

17



--------------------------------------------------------------------------------

  (b) Designation of Directors. The Board of Directors of the Company shall
consist of five (5) directors. The holders of record of a majority of the Series
B Preferred Shares, exclusively and voting as a separate class either at a
special meeting of such holders duly called for that purpose or pursuant to a
written consent of such holders, may appoint two (2) directors of the Company
(each, a “Series B Director”) and may in like manner remove with or without
cause any Series B Director so appointed and may in like manner appoint another
person in his stead. The holders of record of a majority of the Ordinary Shares
and Series A Preferred Shares then outstanding, exclusively and voting as a
single class either at a meeting of such holders duly called for that purpose or
pursuant to a written consent of members, may appoint three (3) directors of the
Company, one of whom shall on the date of the adoption of this Memorandum be the
chief executive officer of the Company, and may in like manner remove with or
without cause any such director so appointed and may in like manner appoint
another person in his stead. The Chairman of the Board shall be a non-executive
role and shall not have a casting vote separate from his or her position as a
director. If the applicable holders fail to appoint a sufficient number of
directors to fill all directorships for which they are entitled to appoint
directors, voting exclusively and as a single class, pursuant to this paragraph
11(A)(6)(b), then any directorship not so filled shall remain vacant until such
time as such applicable holders appoint a person to fill such directorship by
vote or written consent in lieu of a meeting; and no such directorship may be
filled by holders of the Company other than by the holders of the Company that
are entitled to designate a person to fill such directorship, voting exclusively
and as a single class. At any meeting held for the purpose of appointing a
director, the presence in person or by proxy of the holders of a majority of the
outstanding shares of the class or series entitled to designate such director
shall constitute a quorum for the purpose of appointing such director.

 

  (c) Series A Preferred Shares Protective Provisions. At any time when any
Series A Preferred Shares are outstanding, the directors, and the Shareholders,
as applicable, shall cast their votes to procure that neither the Company nor
any of the other Group Companies shall, either directly or indirectly by
amendment, merger, consolidation or otherwise, without (in addition to any other
vote required by law or this Memorandum or the Articles of Association of the
Company) the written consent or affirmative vote of the holders of at least a
majority of the then outstanding Series A Preferred Shares, given in writing or
by vote at a meeting, consenting or voting (as the case may be) separately as a
class,

(i) effect any Liquidation Event, or consent to any Liquidation Event;

(ii) amend, alter or repeal any provision of the Memorandum of Association or
the Articles of Association of the Company in a manner that adversely affects
the powers, preferences or rights of the Series A Preferred Shares, except in
connection with, and effective upon the completion of, a Qualified IPO;

(iii) create, or authorize the creation of, or issue or obligate itself to issue
shares of (by reclassification or otherwise), any additional class or series of
share capital unless the same have rights, powers, preferences or privileges
junior to the Series A Preferred Shares, except in connection with, and
effective upon the completion of, a Qualified IPO;

(iv) increase or decrease the authorized number of Ordinary Shares, Series A
Preferred Shares, or the authorized share capital of the Company, or increase or
decrease the share capital of any other Group Company if the proportional record
or beneficial ownership of such other Group Company would change as a result of
such increase or decrease, except in connection with, and effective upon the
completion of, a Qualified IPO;

(v) except in connection with, and effective upon the completion of, a Qualified
IPO, (A) reclassify, alter or amend any existing security of the Company that is
pari passu with the Series A Preferred Shares in respect of the distribution of
assets on the liquidation, dissolution or winding up of the Company, the payment
of dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to the Series A Preferred
Shares in respect of any such right, preference or privilege, or (B) reclassify,
alter or amend any existing security of the Company that is junior to the Series
A Preferred Shares in respect of the distribution of assets on the liquidation,
dissolution or winding up of the Company, the payment of dividends or rights of
redemption, if such reclassification, alteration or amendment would render such
other security senior to or pari passu with the Series A Preferred Shares in
respect of any such right, preference or privilege;

 

18



--------------------------------------------------------------------------------

(vi) pay, set aside or declare a distribution or dividend with respect to any of
the share or other equity interest in any Group Company;

(vii) purchase or redeem (or payment into or setting aside for a sinking fund
for such purpose) any shares of any Group Company other than repurchases of
shares from former employees, officers, directors, consultants or other persons
who performed services for the Company or any other Group Company in connection
with the cessation of such employment or service at the lower of the original
purchase price or the then-current fair market value thereof;

(viii) create, or authorize the creation of, or issue, or authorize the issuance
of any debt security or guaranty of indebtedness other than trade debt
facilities;

(ix) approve any stock option plan or other employee share incentive plan of any
Group Company;

(x) amend or alter the business scope of any Group Company, or approve the entry
into new lines of business or exit from any current lines of business by any
Group Company; or

(xi) change the capital structure of any Group Company if the proportional
record or beneficial ownership of such other Group Company would change as a
result of such change;

(xii) alter or amend any term of any agreement between Sogou Information and any
other Group Company or between any holder of equity securities of Sogou
Information and any other Group Company, other than a renewal of any term of
such agreement;

(xiii) any transfer or issuance of equity interests of Sogou Information other
than to an individual that (i) owns at least one percent (1%) of the then
outstanding voting securities of the Company (assuming for such purposes the
conversion or exercise of convertible or exercisable securities, options,
warrants or other similar rights held by such individual) and (ii) has been
employed by one or more Group Companies for at least two (2) years as a manager
of such Group Company(ies), or in any other position with responsibilities at a
level higher than manager; or

(xiv) agree or commit to any of the foregoing.

 

  (d) Series B Preferred Shares Protective Provisions. At any time when any
Series B Preferred Shares are outstanding, the directors, and the Shareholders,
as applicable, shall cast their votes to procure that neither the Company nor
any of the other Group Companies shall, either directly or indirectly by
amendment, merger, consolidation or otherwise, do any of the following without
(in addition to any other vote required by law or this Memorandum or the
Articles of Association of the Company) the written consent or affirmative vote
of the holders of at least a majority of the then outstanding Series B Preferred
Shares, given in writing or by vote at a meeting, consenting or voting (as the
case may be) separately as a class:

 

  (i) effect any Liquidation Event, or consent to any Liquidation Event;

 

  (ii) amend, alter or repeal any provision of its constitutional documents, the
VIE Control Documents or the Basic Documents, except in connection with, and
effective upon the completion of, a Qualified IPO;

 

  (iii) create, or authorize the creation of, or issue or obligate itself to
issue shares of (by reclassification or otherwise), any additional class or
series of share capital, except in connection with, and effective upon the
completion of, a Qualified IPO;

 

  (iv) increase or decrease the authorized number of Ordinary Shares, Preferred
Shares, or the authorized share capital of the Company, or increase or decrease
the share capital of any other Group Company if the proportional record or
beneficial ownership of such other Group Company would change as a result of
such increase or decrease, except in connection with, and effective upon the
completion of, a Qualified IPO;

 

19



--------------------------------------------------------------------------------

  (v) except in connection with, and effective upon the completion of, a
Qualified IPO, (A) reclassify, alter or amend any existing equity security of
the Company that is pari passu with the Preferred Shares in respect of the
distribution of assets on the liquidation, dissolution or winding up of the
Company, the payment of dividends or rights of redemption, if such
reclassification, alteration or amendment would render such other security
senior to the Preferred Shares in respect of any such right, preference or
privilege, or (B) reclassify, alter or amend any existing equity security of the
Company that is junior to the Preferred Shares in respect of the distribution of
assets on the liquidation, dissolution or winding up of the Company, the payment
of dividends or rights of redemption, if such reclassification, alteration or
amendment would render such other security senior to or pari passu with the
Preferred Shares in respect of any such right, preference or privilege;

 

  (vi) pay, set aside or declare a distribution or dividend with respect to any
of the share capital or other equity interest in any Group Company;

 

  (vii) purchase or redeem (or payment into or setting aside for a sinking fund
for such purpose) any shares of any Group Company other than repurchases of
shares from former employees, officers, directors, consultants or other persons
who performed services for the Company or any other Group Company in connection
with the cessation of such employment or service at the lower of the original
purchase price;

 

  (viii) create, or authorize the creation of, or issue, or authorize the
issuance of any debt security or guaranty of indebtedness other than trade debt
facilities, individually or in aggregate exceeding 30% of the total assets of
the Company as of the end of the last Financial Year;

 

  (ix) approve or amend any stock option plan or other employee share incentive
plan of any Group Company;

 

  (x) make any material changes to, or to cease, any line of the Principal
Business; ;

 

  (xi) change the capital structure of any Group Company if the proportional
record or beneficial ownership of such other Group Company would change as a
result of such change; or

 

  (xii) agree or commit to any of the foregoing.

 

(7) Additional Rights. All other rights attaching thereto by virtue of this
Memorandum and the Articles of Association.

 

(B) Rights, Preferences and Restrictions of Ordinary Shares. The rights,
preferences, privileges and restrictions granted to and imposed on the Ordinary
Shares are as set forth below in this paragraph 11(B).

 

(1) Dividend Rights. Subject to the prior rights of holders of all classes of
shares at the time outstanding having prior rights as to dividends, the holders
of the Ordinary Shares shall be entitled to receive, when, as and if declared by
the Board of Directors, out of any assets of the Company legally available
therefor, any dividends as may be declared from time to time by the Board of
Directors as provided in paragraph 11(A)(l) hereof.

 

(2) Liquidation Rights. In the event of any Liquidation Event, after the payment
of all preferential amounts required to be paid to the holders of Preferred
Shares, the remaining assets of the Company available for distribution to its
members shall be distributed among the holders of Ordinary Shares, pro rata
based on the number of shares held by each such holder; provided, however, for
purposes of this paragraph 11(B)(2), in the case of a Liquidation Event
described in paragraphs 11(A)(2)(d)(i)(B), 11(A)(2)(d)(i)(C) and
11(A)(2)(d)(i)(D) of the definition of Liquidation Event, “the remaining assets
of the Company available for distribution” will refer only to those assets
available from such Liquidation Event, unless the Board and, to the extent
required hereunder or by the law of the Caymans Islands, the Company’s
shareholders, have affirmatively determined that the Company should be
liquidated completely.  

 

(3) Redemption. The Ordinary Shares are not redeemable at the option of the
holder.

 

20



--------------------------------------------------------------------------------

(4) Voting Rights. The holders of the Class A Ordinary Shares are entitled to
one (1) vote for each Class A Ordinary Share held at all meetings of members
(and written actions in lieu of meetings). The holders of the Class B Ordinary
Shares are not entitled to any vote for each Class B Ordinary Share held at all
meetings of members (and written actions in lieu of meetings), provided that,
upon giving notice in writing to the Company signed by the holders of at least a
majority of the then outstanding Class B Ordinary Shares of their request to
convert the Class B Ordinary Shares into voting shares, the holders of the Class
B Ordinary Shares shall automatically and immediately be entitled to one
(1) vote for each Class B Ordinary Share held at all subsequent meetings of
members (and written actions in lieu of meetings) without any further action
required by the holders of the Class B Ordinary Shares or the Company. The
notice shall be delivered to the registered office of the Company, with a copy
delivered to the principal office of the Company.

 

(5) Conversion of Class B Ordinary Shares. In addition to and not by way of
limitation of the foregoing provisions of sub-paragraph (4) above, each Class B
Ordinary Share shall be convertible, at the option of the holder thereof, at any
time and from time to time, and without the payment of additional consideration
by the holder thereof, into one fully paid and non-assessable Class A Ordinary
Share. In order for a holder of Class B Ordinary Shares to voluntarily convert
Class B Ordinary Shares into Class A Ordinary Shares, such holder shall
surrender the certificate or certificates for such Class B Ordinary Shares (or,
if such registered holder alleges that such certificate has been lost, stolen or
destroyed, a lost certificate affidavit and agreement reasonably acceptable to
the Company to indemnify the Company against any claim that may be made against
the Company on account of the alleged loss, theft or destruction of such
certificate) to the principal office of the Company, together with written
notice that such holder elects to convert all or any number of the Class B
Ordinary Shares represented by such certificate or certificates and, if
applicable, any event on which such conversion is contingent. Such notice shall
state such holder’s name or the names of the nominees in which such holder
wishes the certificate or certificates for Class B Ordinary Shares to be issued.
The close of business on the date of receipt by the Company of such certificates
(or lost certificate affidavit and agreement) and notice shall be the time of
conversion (the “Ordinary Conversion Time”), and the Class A Ordinary Shares
converted, as represented by such certificate shall be deemed to be cancelled as
of such date. The Company shall, as soon as practicable after the Ordinary
Conversion Time, issue and deliver to such holder of Class B Ordinary Shares, or
to his, her or its nominees, a certificate or certificates for the number of
full Class A Ordinary Shares issuable upon such conversion in accordance with
the provisions hereof and a certificate for the number (if any) of the Class B
Ordinary Shares represented by the surrendered certificate that were not
converted into Class A Ordinary Shares. The provisions of paragraph
11A(4)(c)(ii) (Reservation of Shares) shall apply mutatis mutandis to the
reservation of Class A Ordinary Shares issuable on conversion of the Class B
Ordinary Shares under this paragraph.

 

(6) Additional Rights. All other rights attaching thereto by virtue of this
Memorandum and the Articles of Association.

 

12. Subject to the provisions of paragraph 11(A)(6) if at any time the
authorized capital is divided into different classes or series of shares, the
rights attached to any class or series (unless otherwise provided by the terms
of issue of the shares of that class or series) may, whether or not the Company
is being wound up, be varied with the consent in writing of the holders of not
less than three-fourths of the issued shares of that class or series and of the
holders of not less than three-fourths of the issued shares of any other class
or series of shares which may be affected by such variation. Notwithstanding the
foregoing, in the event that there is any share dividend, share split,
combination, recapitalization or any similar event on any class of Ordinary
Shares, such change shall apply equally to the Class A Ordinary Shares and the
Class B Ordinary Shares.

 

13. Without prejudice to the provisions of paragraph 11(A)(6) the rights
conferred upon the holders of the shares of any class issued with preferred or
other rights shall not, unless otherwise expressly provided by the terms of
issue of the shares of that class, be deemed to be varied by the creation or
issue of further shares ranking pari passu therewith.

 

14. The meanings of words not expressly defined in this Memorandum are as
defined in the Articles of Association of the Company.

 

21



--------------------------------------------------------------------------------

THE COMPANIES LAW (REVISED)

COMPANY LIMITED BY SHARES

SECOND AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

SOGOU INC.

(Amended and restated by special resolution dated September 16, 2013)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

ARTICLES OF ASSOCIATION

OF

SOGOU INC.

(Adopted by a special resolution passed on September 16, 2013)

Table A

The regulations in Table A in the First Schedule to the Law (as defined below)
do not apply to the Company.

INTERPRETATION

 

1.      Definitions

 

1.1        In these Articles, the following words and expressions shall, where
not inconsistent with the context, have the following meanings, respectively:

 

Alternative Director

   an alternate director appointed in accordance with these Articles;

Articles

   these Second Amended and Restated Articles of Association as altered from
time to time;

Auditor

   includes an individual or partnership;

Board

   the board of directors appointed or elected pursuant to these Articles and
acting at a meeting of directors at which there is a quorum or by written
resolutions in accordance with these Articles;

Company

   the company for which these Articles are approved and confirmed;

Director

   a director, including a sole director, for the time being of the Company and
shall include an Alternate Director;

Law

   The Companies Law of the Cayman Islands and every modification, reenactment
or revision thereof for the time being in force;

Member

   the person registered in the Register of Members as the holder of shares in
the Company and, when two or more persons are so registered as joint holders of
shares, means the person whose name stands first in the Register of Members as
one of such joint holders or all of such persons, as the context so requires;

 

1



--------------------------------------------------------------------------------

Memorandum or Memorandum of Association

   The Memorandum of Association of the Company or as originally framed or as
from time to time amended;

month

   calendar month;

notice

   written notice as further provided in these Articles unless otherwise
specifically stated;

Officer

   any person appointed by the Board to hold an office in the Company;

ordinary resolution

   a resolution passed at a general meeting (or, if so specified, a meeting of
Members holding a class of shares) of the Company by, or by written resolution
of, a simple majority of the votes cast;

paid-up

   paid-up or credited as paid-up;

Register of Directors and Officers

   the register of directors and officers referred to in these Articles;

Register of Members

   the register of Members referred to in these Articles;

Registered Office

   the registered office for the time being of the Company;

Seal

   the common seal or any official or duplicate seal of the Company;

Secretary

   the person appointed to perform any or all of the duties of secretary of the
Company and includes any deputy or assistant secretary and any person appointed
by the Board to perform any of the duties of the Secretary;

Series A Preferred Shares

   Series A Preferred Shares, par value US$0.001 per share, of the Company;

Series B Directors

   the directors designated by the holders of Series B Preferred Shares pursuant
to paragraph 11(A)(6)(b) of the Memorandum;

 

2



--------------------------------------------------------------------------------

Series B Preferred Shares

   Series B Preferred Shares, par value US$0.001 per share, of the Company;

share

   includes a fraction of a share;

special resolution

   a resolution passed by a majority of not less than two-thirds of Members
present and voting in person or by proxy at a general meeting (or, if so
specified, a meeting of Members holding a class of shares) of the Company, or by
written consent of all of the Members entitled to vote a general meeting of
members, as provided in the Law;

written resolution

   a resolution passed in accordance with Article 35 or 60; and

year

   calendar.

 

  1.2 In these Articles, where not inconsistent with the context:

 

  (a) words denoting the plural number include the singular number and vice
versa;

 

  (b) words denoting the masculine gender include the feminine and neuter
genders;

 

  (c) words importing persons include companies, associations or bodies of
persons whether corporate or not;

 

  (d) the word

 

  (i) “may” shall be construed as permissive; and

 

  (ii) “shall” shall be construed as imperative;

 

  (e) a reference to statutory provision shall be deemed to include any
amendment or re-enactment thereof; and

 

  (f) unless otherwise provided herein, words or expressions defined in the Law
shall bear the same meaning in these Articles.

 

  1.3 In these Articles expressions referring to writing or its cognates shall,
unless the contrary intention appears, include facsimile, printing, lithography,
photography, electronic mail and other modes of representing words in visible
form.

 

3



--------------------------------------------------------------------------------

  1.4 Headings used in these Articles are for convenience only and are not to be
used or relied upon in the construction hereof.

 

  1.5 Any defined terms used herein and not otherwise defined shall have the
meanings specified to those terms in the Memorandum.

SHARES

 

2. Power to Issue Shares

 

  2.1 Subject to these Articles, the Memorandum and any resolution of the
Members to the contrary, and without prejudice to any special rights conferred
on the holders of any existing shares or class of shares, the Board shall have
the power to issue any unissued shares of the Company on such terms and
conditions as it may determine and any shares or class of shares (including the
issue or grant of options, warrants and other rights, renounceable or otherwise
in respect of shares) may be issued with such preferred, deferred or other
special rights or such restrictions, whether in regard to dividend, voting,
return of capital, or otherwise as the Company may by resolution of the Members
prescribe, provided, that no share shall be issued at a discount except in
accordance with the Law.

 

  2.2 Section 3 (Preemptive Rights) of the Shareholders Agreement is
incorporated herein by reference.

 

3. Redemption and Purchase of Shares

 

  3.1 Subject to the Law and to the extent authorized by the Memorandum, the
Company is authorized to issue shares which are to be redeemed or are liable to
be redeemed at the option of the Company or a Member.

 

  3.2 The Company is hereby authorized to make payments in respect of the
redemption of its shares out of capital or out of any other account or fund
which can be authorized for this purpose in accordance with the Law.

 

  3.3 The redemption price of a redeemable share, or the method of calculation
thereof, shall be fixed by the Directors at or before the time of issue.

 

  3.4 Every share certificate representing a redeemable share shall indicate
that the share is redeemable.

 

  3.5 Subject to the law, and with the sanction of an ordinary resolution
authorizing the manner and terms of purchase, the Directors may on behalf of the
Company purchase any share in the Company (including a redeemable share) by
agreement with the holder or pursuant to the terms of the issue of the share and
may make payments in respect of such purchase in accordance with the law,
provided that the Company may purchase shares in the Company pursuant to the
Basic Documents without the requiring the sanction of an ordinary resolution
pursuant to this Article 3.5.

 

4



--------------------------------------------------------------------------------

  3.6 The redemption price may be paid in any manner authorized by these
Articles for the payment of dividends.

 

  3.7 Except as otherwise provided in the Memorandum, a delay in payment of the
redemption price shall not affect the redemption but, in the case of a delay of
more than thirty days, interest shall be paid for the period from the due date
until actual payment at a rate which the Directors, after due enquiry, estimate
to be representative of the rates being offered by Class A banks in the Cayman
Islands for thirty day deposits in the same currency.

 

  3.8 The Directors may exercise as they think fit the powers conferred on the
Company by Section 37(5) of the Law (payment out of capital) but only if and to
the extent that the redemption could not otherwise be made (or not without
making a fresh issue of shares for this purpose).

 

  3.9 Subject as aforesaid, the Directors may determine, as they think fit all
questions that may arise concerning the manner in which the redemption of the
shares shall or may be effected.

 

  3.10 No share may be redeemed unless it is fully paid-up.

 

4. Rights Attaching to Shares

Subject to the provisions of these Articles, the Memorandum and any resolution
of the Members to the contrary and without prejudice to any special rights
conferred thereby on the holders of any other shares or class of shares, the
share capital of the Company shall be divided into shares of a single class the
holders of which shall:

 

  (a) be entitled to one vote per share;

 

  (b) be entitled to such dividends as the Board may from time to time declare;

 

  (c) in the event of a winding-up or dissolution of the Company, whether
voluntary or involuntary or for the purpose of a reorganization or otherwise or
upon any distribution of capital, be entitled to the surplus assets of the
Company; and

 

  (d) generally be entitled to enjoy all of the rights attaching to shares.

 

5. Calls on Shares

 

  5.1 The Board may make such calls as it thinks fit upon the Members in respect
of any monies (whether in respect of nominal value or premium) unpaid on the
shares allotted to or held by such Members and, if a call is not paid on or
before the day appointed for payment thereof, the Member may at the discretion
of the Board be liable to pay the Company interest on the amount of such call at
such rate as the Board may determine, from the date when such call was payable
up to the actual date of payment. The Board may differentiate between the
holders as to the amount of calls to be paid and the times of payment of such
calls.

 

5



--------------------------------------------------------------------------------

  5.2 The Company may accept from any Member the whole or a part of the amount
remaining unpaid on any shares held by him, although no part of that amount has
been called up.

 

  5.3 The Company may make arrangements on the issue of shares for a difference
between the Members in the amounts and times of payments of calls on their
shares.

 

6. Joint and Several Liability to Pay Calls

The joint holders of a share shall be jointly and severally liable to pay all
calls in respect thereof.

 

7. Forfeiture of Shares

 

  7.1 If a Member fails to pay any call or installment of a call or to make any
payment required by the terms of issue on the day appointed for payment thereof,
the Board may, at any time thereafter during such time as any part of the call,
installment or payment remains unpaid, give notice requiring payment of so much
of the call, installment or payment as is unpaid, together with any of which may
have accrued and all expenses that have been incurred by the Company by reason
of such non-payment. Such notice shall name a day (not earlier than the
expiration of fourteen days from the date of giving of the notice) on or before
which the payment required by the notice is to be made, and shall state that, in
the event of non-payment at or before the time appointed the shares in respect
of which such notice was given will be liable to be forfeited.

 

  7.2 If the requirements of such notice are not complied with, any such share
may at any time thereafter before the payment of such call and the interest due
in respect thereof be forfeited by a resolution of the Board to that effect, and
such share shall thereupon become the property of the Company and may be
disposed of as the Board shall determine. Without limiting the generality of the
foregoing, the disposal may take place by sale, repurchase, redemption or any
other method of disposal permitted by and consistent with these Articles and the
Law.

 

  7.3 A Member whose share or shares have been forfeited as aforesaid shall,
notwithstanding such forfeiture, be liable to pay to the Company all calls owing
on such share or shares at the time of the forfeiture and all interest due
thereon.

 

6



--------------------------------------------------------------------------------

  7.4 The Board may accept the surrender of any shares which it is in a position
to forfeit on such terms and conditions as may be agreed. Subject to those terms
and conditions, a surrendered share shall be treated as if it had been
forfeited.

 

8. Share Certificates

 

  8.1 Every Member shall be entitled to a certificate under the seal of the
Company (or a facsimile thereof) specifying the number and, where appropriate,
the class of shares held by such Member and whether the same are fully paid up
and, if not, how much has been paid thereon. The Board may by resolution
determine, either generally or in a particular case, that any or all signatures
on certificates may be printed thereon or affixed by mechanical means.

 

  8.2 If any share certificate shall be proved to the satisfaction of the Board
to have been worn out, lost, mislaid, or destroyed the Board may cause a new
certificate to be issued and request an indemnity for the lost certificate if it
sees fit.

 

  8.3 Share certificates may not be issued in bearer form.

 

9. Fractional Shares

Except as otherwise provided in the Memorandum, the Company may issue its shares
in fractional denominations and deal with such fractions to the same extent as
its whole shares and shares in fractional denominations shall have in proportion
to the respective fractions represented thereby all of the rights of whole
shares including (but without limiting the generality of the foregoing) the
right to vote, to receive dividends and distributions and to participate in a
winding-up.

REGISTRATION OF SHARES

 

10. Register of Members

The Board shall cause to be kept in one or more books a Register of Members
which may be kept outside the Cayman Islands at such place as the Directors
shall appoint and shall enter therein the following particulars:

 

  (a) the name and address of each Member, the number, and (where appropriate)
the class of shares held by such Member and the amount paid or agreed to be
considered as paid on such shares;

 

7



--------------------------------------------------------------------------------

  (b) the date on which each person was entered in the Register of Members; and

 

  (c) the date on which any person ceased to be a Member.

 

11. Registered Holder Absolute Owner

 

  11.1 The Company shall be entitled to treat the registered holder of any share
as the absolute owner thereof and accordingly shall not be bound to recognize
any equitable claim or other claim to, or interest in, such share on the part of
any other person.

 

  11.2 No person shall be entitled to recognition by the Company as holding any
share upon any trust and the Company shall not be bound by, or be compelled in
any way to recognize, (even when having notice thereof) any equitable,
contingent, future or partial interest in any share or any other right in
respect of any share except an absolute right to the entirety of the share in
the holder. If, notwithstanding this Article, notice of any trust is at the
holder’s request entered in the Register of Members or on a share certificate in
respect of a share, then, except as aforesaid:

 

  (a) such notice shall be deemed to be solely for the holder’s convenience;

 

  (b) the Company shall not be required in any way to recognize any beneficiary,
or the beneficiary, of the trust as having an interest in the share or shares
concerned;

 

  (c) the Company shall not be concerned with the trust in any way, as to the
identity or powers of the trustees, the validity, purposes or terms of the
trust, the question of whether anything done in relation to the shares may
amount to a breach of trust or otherwise; and

 

  (d) the holder shall keep the Company fully indemnified against any liability
or expense which may be incurred or suffered as a direct or indirect consequence
of the Company entering notice of the trust in the Register of Members or on a
share certificate and continuing to recognize the holder as having an absolute
right to the entirely of the share or shares concerned.

 

12. Transfer of Registered Shares

 

  12.1 The instrument of transfer of any share shall be in writing and shall be
executed by or on behalf of the transferor and the transferor shall be deemed to
remain the holder of a share until the name of the transferee is entered in the
register in respect thereof.

 

8



--------------------------------------------------------------------------------

  12.2 Such instrument of transfer shall be signed by or on behalf of the
transferor and transferee, provided, that, in the case of a fully paid share,
the Board may accept the instrument signed by or on behalf of the transferor
alone. The transferor shall be deemed to remain the holder of such share until
the same has been transferred to the transferee in the Register of Members.

 

  12.3 The Board may refuse to recognize any instrument of transfer unless it is
accompanied by the certificate in respect of the shares to which it relates and
by such other evidence as the Board may reasonably require to show the right of
the transferor to make the transfer.

 

  12.4 The joint holders of any share may transfer such share to one or more of
such joint holders, and the surviving holder or holders of any share previously
held by them jointly with a deceased Member may transfer any such share to the
executors or administrators of such deceased Member.

 

  12.5 The transfer restrictions of the shares set out in Section 2 of the
Shareholders Agreement (Restrictions on Transfers of Shares) are incorporated
herein by reference.

 

13. Transmission of Registered Shares

 

  13.1 In case of the death of a Member, the survivor or survivors where the
deceased was a joint holder, and the legal personal representatives of the
deceased where he was a sole holder, shall be the only persons recognized by the
Company as having any title to his interest in the shares, but nothing herein
contained shall release the estate of any such deceased holder from any
liability in respect of any shares which had been held by him solely or jointly
with other persons.

 

  13.2 Any person becoming entitled to a share in consequence of the death or
bankruptcy or liquidation or dissolution of a Member (or in any other way than
by transfer) may, upon such evidence being produced as may from time to time be
required by the Board and subject as hereinafter provided, elect either to be
registered himself as holder of the share or to make such transfer of the share
to such other person nominated by him as the deceased or bankrupt person could
have made and to have such person registered as the transferee thereof, but the
Board shall, in either case, have the same right to decline or suspend
registration as they would have had in the case of a transfer of the share by
that Member before his death or bankruptcy as the case may be. If the person so
becoming entitled shall elect to be registered himself as holder he shall
deliver or send to the Company a notice in writing signed by him stating that he
so elects.

 

9



--------------------------------------------------------------------------------

  13.3 A person becoming entitled to a share by reason of the death or
bankruptcy or liquidation or dissolution of the holder (or in any other case
than by transfer) shall be entitled to the same dividends and other advantages
to which he would be entitled if he were the registered holder of the share,
except that he shall not, before being registered as a Member in respect of the
share, be entitled in respect of it to exercise any right conferred by
membership in relation to meetings of the Company, except that the Board may at
any time give notice requiring any such person to elect either to be registered
himself or to transfer the share and if the notice is not complied with within
ninety days the Board may thereafter withhold payment of all dividends, bonuses
or other monies payable in respect of the share until the requirements of the
notice have been complied with.

ALTERATION OF SHARE CAPITAL

 

14. Power to Alter Capital

 

  14.1 Subject to the Law and the provisions of the Memorandum, the Company may
from time to time by ordinary resolution alter the conditions of its Memorandum
to increase its share capital by new shares of such amount as it thinks
expedient or, if the Company has shares without par value, increase its share
capital by such number of shares without nominal or par value, or increase the
aggregate consideration for which its shares may be issued, as it thinks
expedient.

 

  14.2 Subject to the Law and the provisions of the Memorandum, the Company may
from time to time by ordinary resolution alter the conditions of its Memorandum
of Association to:

 

  (a) consolidate and divide all or any of its share capital into shares of
larger amount than its existing shares;

 

  (b) subdivide its shares or any of them into shares of an amount smaller than
that fixed by the Memorandum of Association; or

 

  (c) cancel shares which at the date of the passing of the resolution have not
been taken or agreed to be taken by any person, and diminish the amount of its
share capital by the amount of the shares so cancelled or, in the case of shares
without par value, diminish the number of shares into which its capital is
divided.

 

  14.3 For the avoidance of doubt it is declared that paragraph 14.2(a) and
(b) above do not apply if at any time the shares of the Company have no par
value.

 

  14.4 Subject to the Law and the provisions of the Memorandum, the Company may
from time to time by special resolution reduce its share capital in any way or,
subject to Article 74, alter any conditions of its Memorandum of Association
relating to share capital.

 

10



--------------------------------------------------------------------------------

15. Variation of Rights Attaching to Shares

Except as otherwise provided in the Memorandum, if, at any time, the share
capital is divided into different classes of shares, the rights attached to any
class (unless otherwise provided by the terms of issue of the shares of that
class) may, whether or not the Company is being wound-up, be varied with the
consent in writing of the holders of three-fourths of the issued shares of that
class or with the sanction of a resolution passed by a majority of the votes
cast at a separate general meeting of the holders of the shares of the class at
which meeting the necessary quorum shall be two persons at least holding or
representing by proxy half of the issued shares of the class. The rights
conferred upon the holders of the shares of any class issued with preferred or
other rights shall not, unless otherwise expressly provided by the terms of
issue of the shares of that class, be deemed to be varied by the creation or
issue of further preferred shares ranking pari passu with or in preference
thereto.

DIVIDENDS AND CAPITALISATION

 

16. Dividends

 

  16.1 The Board may, subject to these Articles, the Memorandum and any
direction of the Company in general meeting, declare a dividend to be paid to
the Members, in proportion to the number of shares held by them, and such
dividend may be paid in cash or wholly or partly in specie in which case the
Board may fix the value for distribution in specie of any assets. No unpaid
dividend shall bear interest as against the Company.

 

  16.2 Dividends may be declared and paid out of profits of the Company,
realised or unrealised, or from any reserve set aside from profits which the
Directors determine is no longer needed, or not in the same amount. Dividends
may also be declared and paid out of share premium account or any other fund or
account which can be authorised for this purpose in accordance with the Law.

 

  16.3 With the sanction of an ordinary resolution of the Company and subject to
the provisions of the Memorandum, the Directors may determine that a dividend
shall be paid wholly or partly by the distribution of specific assets (which may
consist of the shares or securities of any other company) and may settle all
questions concerning such distribution. Without limiting the foregoing
generality, the Directors may fix the value of such specific assets, may
determine that cash payments shall be made to some Members in lieu of specific
assets and may vest any such specific assets in trustees on such terms as the
Directors think fit.

 

  16.4 Except as otherwise provided in the Memorandum, the Company may pay
dividends in proportion to the amount paid up on each share where a larger
amount is paid up on some shares than on others.

 

11



--------------------------------------------------------------------------------

  16.5 Except as otherwise provided in the Memorandum, the Board may declare and
make such other distributions (in cash or in specie) to the Members as may be
lawfully made out of the assets of the Company. No unpaid distribution shall
bear interest as against the Company.

 

  16.6 The Board may fix any date as the record date for determining the Members
entitled to receive any dividend or other distribution, but, unless so fixed,
the record date shall be the date of the Directors’ resolution declaring same.

 

17. Power to Set Aside Profits

 

  17.1 The Board may, before declaring a dividend, set aside out of the surplus
or profits of the Company, such sum as it thinks proper as a reserve to be used
to meet contingencies or for equalising dividends or for any other purpose.
Pending application, such sums may be employed in the business of the Company or
invested, and need not be kept separate from other assets of the Company. The
Directors may also, without placing the same to reserve, carry forward any
profit which they decide not to distribute.

 

  17.2 Subject to any direction from the Company in general meeting, the
Directors may on behalf of the Company exercise all the powers and options
conferred on the Company by the Law in regard to the Company’s share premium
account.

 

18. Method of Payment

 

  18.1 Any dividend, interest, or other monies payable in cash in respect of the
shares may be paid by cheque or draft sent through the post directed to the
Member at such Member’s address in the Register of Members, or to such person
and to such address as the holder may in writing direct.

 

  18.2 In the case of joint holders of shares, any dividend, interest or other
monies payable in cash in respect of shares may be paid by cheque or draft sent
through the post directed to the address of the holder first named in the
Register of Members, or to such person and to such address as the joint holders
may in writing direct. If two or more persons are registered as joint holders of
any shares any one can give an effectual receipt for any dividend paid in
respect of such shares.

 

  18.3 The Board may deduct from the dividends or distributions payable to any
Member all monies due from such Member to the Company on account of calls or
otherwise.

 

12



--------------------------------------------------------------------------------

19. Capitalisation

 

  19.1 The Board may resolve to capitalise any sum for the time being standing
to the credit of any of the Company’s share premium or other reserve accounts or
to the credit of the profit and loss account or otherwise available for
distribution by applying such sum in paying up unissued shares to be allotted as
fully paid bonus shares pro rata to the Members.

 

  19.2 The Board may resolve to capitalise any sum for the time being standing
to the credit of a reserve account or sums otherwise available for dividend or
distribution by applying such amounts in paying up in full partly paid or nil
paid shares of those Members who would have been entitled to such sums if they
were distributed by way of dividend or distribution.

MEETINGS OF MEMBERS

 

20. Annual General Meetings

The Company may in each year hold a general meeting as its annual general
meeting. The annual general meeting of the Company may be held at such time and
place as the Chairman or any two Directors or any Director and the Secretary or
the Board shall appoint.

 

21. Extraordinary General Meetings

 

  21.1 General meetings other than annual general meetings shall be called
extraordinary general meetings.

 

  21.2 The Chairman or any two Directors or any Director and the Secretary or
the Board may convene an extraordinary general meeting of the Company whenever
in their judgment such a meeting is necessary.

 

22. (Reserved)

 

23. Notice

 

  23.1 At least 14 days’ notice of an annual general meeting shall be given to
each Member entitled to attend and vote thereat, stating the date, place and
time at which the meeting is to be held and if different, the record date for
determining Members entitled to attend and vote at the general meeting, and, as
far as practicable, the other business to be conducted at the meeting.

 

  23.2 At least ten days’ notice of an extraordinary general meeting shall be
given to each Member entitled to attend and vote thereat, stating the date,
place and time at which the meeting is to be held and the general nature of the
business to be considered at the meeting.

 

13



--------------------------------------------------------------------------------

  23.3 The Board may fix any date as the record date for determining the Members
entitled to receive notice of and to vote at any general meeting of the Company
but, unless so fixed, as regards the entitlement to receive notice of a meeting
or notice of any other matter, the record date shall be the date of despatch of
the notice and, as regards the entitlement to vote at a meeting, and any
adjournment thereof, the record date shall be the date of the original meeting.

 

  23.4 A general meeting of the Company shall, notwithstanding that it is called
on shorter notice than that specified in these Articles, be deemed to have been
properly called if it is so agreed by (i) all the Members entitled to attend and
vote thereat in the case of an annual general meeting; and (ii) in the case of
an extraordinary general meeting, by seventy-five percent of the Members
entitled to attend and vote thereat.

 

  23.5 The accidental omission to give notice of a general meeting to, or the
non- receipt of a notice of a general meeting by, any person entitled to receive
notice shall not invalidate the proceedings at that meeting.

 

24. Giving Notice

 

  24.1 A notice may be given by the Company to any Member either by delivering
it to such Member in person or by sending it to such Member’s address in the
Register of Members or to such other address given for the purpose. For the
purposes of this Article, a notice may be sent by letter mail, courier service,
cable, telex, telecopier, facsimile, electronic mail or other mode of
representing words in a legible form.

 

  24.2 Any notice required to be given to a Member shall, with respect to any
shares held jointly by two or more persons, be given to whichever of such
persons is named first in the Register of Members and notice so given shall be
sufficient notice to all the holders of such shares.

 

  24.3 Any notice shall be deemed to have been served at the time when the same
would be delivered in the ordinary course of transmission and, in proving such
service, it shall be sufficient to prove that the notice was properly addressed
and prepaid, if posted, and the time when it was posted, delivered to the
courier or to the cable company or transmitted by telex, facsimile, electronic
mail, or such other method as the case may be.

 

25. Postponement of General Meeting

The Board may postpone any general meeting called in accordance with the
provisions of these Articles provided, that notice of postponement is given to
each Member before the time for such meeting. Fresh notice of the date, time and
place for the postponed meeting shall be given to each member in accordance with
the provisions of these Articles.

 

14



--------------------------------------------------------------------------------

26. Participating in Meetings by Telephone

Members may participate in any general meeting by means of such telephone,
electronic or other communication facilities as permit all persons participating
in the meeting to communicate with each other simultaneously and
instantaneously, and participation in such a meeting shall constitute presence
in person at such meeting.

 

27. Quorum at General Meetings

 

  27.1 At any general meeting of the Company two or more persons present in
person and representing in person or by proxy in excess of 50% of the total
issued voting shares in the Company throughout the meeting (including at least a
majority of the then outstanding Series A Preferred Shares and of the then
outstanding Series B Preferred Shares) shall form a quorum for the transaction
of business, provided, that if the Company shall at any time have, only one
Member, one Member present in person or by proxy shall form a quorum for the
transaction of business at any general meeting of the Company held during such
time.

 

  27.2 If within half an hour from the time appointed for the meeting a quorum
is not present, the meeting shall stand adjourned to the same day one week
later, at the same time and place or to such other day, time or place as the
Board may determine.

 

28. Chairman to Preside

Unless otherwise agreed by a majority of those attending and entitled to vote
thereat, the Chairman, if there be one, shall act as chairman at all meetings of
the Members at which such person is present. In his absence a chairman shall be
appointed or elected by those present at the meeting and entitled to vote.

 

29. Voting on Resolutions

 

  29.1 Subject to the provisions of the Law, the Memorandum and these Articles,
any question proposed for the consideration of the Members at any general
meeting shall be decided by the affirmative votes of a majority of the votes
cast in accordance with the provisions of these Articles and in the case of an
equality of votes the resolution shall fail.

 

  29.2 No Member shall be entitled to vote at a general meeting unless such
Member has paid all the calls on all shares held by such Member.

 

  29.3 At any general meeting a resolution put to the vote of the meeting shall,
in the first instance, be voted upon by a show of hands and, subject to any
rights or restrictions for the time being lawfully attached to any class of
shares and subject to the provisions of these Articles, every Member present in
person and every person holding a valid proxy at such meeting shall be entitled
to one vote and shall cast such vote by raising his hand.

 

15



--------------------------------------------------------------------------------

  29.4 At any general meeting if an amendment shall be proposed to any
resolution under consideration and the chairman of the meeting shall rule on
whether the proposed amendment is out of order, the proceedings on the
substantive resolution shall not be invalidated by any error in such ruling.

 

  29.5 At any general meeting a declaration by the chairman of the meeting that
a question proposed for consideration has, on a show of hands, been carried, or
carried unanimously, or by a particular majority, or lost, and an entry to that
effect in a book containing the minutes of the proceedings of the Company shall,
subject to the provisions of these Articles, be conclusive evidence of that
fact.

 

30. Power to Demand a Vote on a Poll

 

  30.1 Notwithstanding the foregoing, a poll may be demanded by the Chairman or
at least one Member.

 

  30.2 Where a poll is demanded, subject to any rights or restrictions for the
time being lawfully attached to any class of shares, every person present at
such meeting shall have one vote for each share of which such person is the
holder or for which such person holds a proxy and such vote shall be counted by
ballot as described herein, or in the case of a general meeting at which one or
more Members are present by telephone, in such manner as the chairman of the
meeting may direct and the result of such poll shall be deemed to be the
resolution of the meeting at which the poll was demanded and shall replace any
previous resolution upon the same matter which has been the subject of a show of
hands. A person entitled to more than one vote need not use all his votes or
cast all the votes he uses in the same way.

 

  30.3 A poll demanded for the purpose of electing a chairman of the meeting or
on a question of adjournment shall be taken forthwith and a poll demanded on any
other question shall be taken in such manner and at such time and place at such
meeting as the chairman of the meeting may direct and any business other than
that upon which a poll has been demanded may be proceeded with pending the
taking of the poll.

 

  30.4 Where a vote is taken by poll, each person present and entitled to vote
shall be furnished with a ballot paper on which such person shall record his
vote in such manner as shall be determined at the meeting having regard to the
nature of the question on which the vote is taken, and each ballot paper shall
be signed or initialled or otherwise marked so as to identity the voter and the
registered holder in the case of a proxy. At the conclusion of the poll, the
ballot papers shall be examined and counted by a committee of not less than two
Members or proxy holders appointed by the chairman for the purpose and the
result of the poll shall be declared by the chairman.

 

16



--------------------------------------------------------------------------------

31. Voting by Joint Holders of Shares

In the case of joint holders, the vote of the senior who tenders a vote (whether
in person or by proxy) shall be accepted to the exclusion of the votes of the
other joint holders, and for this purpose seniority shall be determined by the
order in which the names stand in the Register of Members.

 

32. Instrument of Proxy

 

  32.1 The instrument appointing a proxy shall be in writing and shall be
executed under the hand of the appointer or of his attorney duly authorized in
writing, or, if the appointer is a corporation under the hand of an officer or
attorney duly authorized in that behalf. A proxy need not be a Member of the
Company.

 

  32.2 The instrument of proxy shall be signed or, in the case of a transmission
by electronic mail, electronically signed in a manner acceptable to the
chairman, by the appointer or by the appointer’s attorney duly authorised in
writing, or if the appointer is a corporation, either under its seal or signed
or, in the case of a transmission by electronic mail, electronically signed in a
manner acceptable to the chairman, by a duly authorised officer or attorney.

 

  32.3 A member who is the holder of two or more shares may appoint more than
one proxy to represent him and vote on his behalf.

 

  32.4 The decision of the chairman of any general meeting as to the validity of
any appointment of a proxy shall be final.

 

33. Representation of Corporate Member

 

  33.1 A corporation which is a Member may, by written instrument, authorise
such person or persons as it thinks fit to act as its representative at any
meeting of the Members and any person so authorised shall be entitled to
exercise the same powers on behalf of the corporation which such person
represents as that corporation could exercise if it were an individual Member,
and that Member shall be deemed to be present in person at any such meeting
attended by its authorised representative or representatives.

 

  33.2 Notwithstanding the foregoing, the chairman-of the meeting may accept
such assurances as he thinks fit as to the right of any person to attend and
vote at general meetings on behalf of a corporation which is a Member,

 

17



--------------------------------------------------------------------------------

34. Adjournment of General Meeting

The chairman of a general meeting may, with the consent of the Members at any
general meeting at which a quorum is present, and shall if so directed by the
meeting, adjourn the meeting. Unless the meeting is adjourned to a specific
date, place and time announced at the meeting being adjourned, fresh notice of
the date, place and time for the resumption of the adjourned meeting shall be
given to each Member entitled to attend and vote thereat in accordance with
these Articles and/or the Memorandum.

 

35. Written Resolutions

 

  35.1 Anything which may be done by ordinary resolution of the Company in
general meeting or by ordinary resolution of a meeting of any class or series of
the Members may, without a meeting and without any previous notice being
required, be done by resolution in writing signed by, or in the case of a Member
that is a corporation whether or not a company within the meaning of the Law, on
behalf of, the holders of a majority of the shares of the class or series,
voting as separate classes and/or series or voting together as and to the extent
provided by the Memorandum or these Articles, who at the date of the resolution
would be entitled to attend the meeting and vote on the resolution.

 

  35.2 A resolution in writing may be signed by, or in the case of a Member that
is a corporation whether or not a company within the meaning of the Law, on
behalf of, the Members, or the Members of the relevant class thereof, in as many
counterparts as may be necessary.

 

  35.3 A resolution in writing made in accordance with this Article is as valid
as if it had been passed by the Company in general meeting or by a meeting of
the relevant class of Members, as the case may be, and any reference in any
Article to a meeting at which a resolution is passed or to Members voting in
favour of a resolution shall be construed accordingly.

 

  35.4 A resolution in writing made in accordance with this Article shall
constitute minutes for the purposes of the Law.

 

  35.5 For the purposes of this Article, the date of the resolution is the date
when the resolution is signed by, or in the case of a Member that is a
corporation whether or not a company within the meaning of the Law, on behalf
of, the last Member to sign and any reference in any Article to the date of
passing of a resolution is, in relation to a resolution made in accordance with
this Article, a reference to such date.

 

36. Directors Attendance at General Meetings

The Directors of the Company shall be entitled to receive notice of, attend and
be heard at any general meeting.

 

18



--------------------------------------------------------------------------------

DIRECTORS AND OFFICERS

 

37. Election of Directors

 

  37.1 There shall be no shareholding qualification for Directors.

 

  37.2 Subject to the Memorandum, the Directors may from time to time appoint
any person to be a Director, either to fill a casual vacancy or as an addition
to the existing Directors, subject to any upper limit on the number of Directors
prescribed pursuant to this Article.

 

  37.3 Subject to the Memorandum, the Company may from time to time by ordinary
resolution appoint any person to be a Director.

 

38. Number of Directors

The Board shall consist of not less than one Director or such number in excess
thereof as the Board may determine.

 

39. Term of Office of Directors

An appointment of a Director may be on terms that the Director shall
automatically retire from office (unless he has sooner vacated office) at the
next or a subsequent annual general meeting or upon any specified event or after
any specified period; but no such term shall be implied in the absence of
express provision.

 

40. Alternate Directors

 

  40.1 A Director may at any time appoint any person (including another
Director) to be his Alternate Director and may at any time terminate such
appointment. An appointment and a termination of appointment shall be by notice
in writing signed by the Director and deposited at the Registered Office or
delivered at a meeting of the Directors.

 

  40.2 The appointment of an Alternate Director shall determine on the happening
of any event which, if he were a Director, would cause him to vacate such office
or if his appointer ceases for any reason to be a Director.

 

  40.3 An Alternate Director shall be entitled to receive notices of meetings of
the Directors and shall be entitled to attend and vote as a Director at any such
meeting at which his appointer is not personally present and generally at such
meeting to perform all the functions of his appointer as a Director; and for the
purposes of the proceedings at such meeting these Articles shall apply as if he
(instead of his appointer) were a Director, save that he may not himself appoint
an Alternate Director or a proxy.

 

  40.4 If an Alternate Director is himself a Director or attends a meeting of
the Directors as the Alternate Director of more than one Director, his voting
rights shall be cumulative.

 

19



--------------------------------------------------------------------------------

  40.5 Unless the Directors determine otherwise, an Alternate Director may also
represent his appointer at meetings of any committee of the Directors on which
his appointer serves; and the provisions of this Article shall apply equally to
such committee meetings as to meetings of the Directors.

 

  40.6 If so authorised by an express provision in his notice of appointment, an
Alternate Director may join in a written resolution of the Directors adopted
pursuant to these Articles and his signature of such resolution shall be as
effective as the signature of his appointer.

 

  40.7 Save as provided in these Articles an Alternate Director shall not, as
such, have any power to act as a Director or to represent his appointer and
shall not be deemed to be a Director for the purposes of these Articles.

 

  40.8 A Director who is not present at a meeting of the Directors, and whose
Alternate Director (if any) is not present at the meeting, may be represented at
the meeting by a proxy duly appointed, in which event the presence and vote of
the proxy shall be deemed to be that of the Director. All the provisions of
these Articles regulating the appointment of proxies by Members shall apply
equally to the appointment of proxies by Directors.

 

41. Removal of Directors

Subject to the Memorandum and subject to any special rights conferred on the
holder(s) of any existing shares or class of shares, the Company may from time
to time by ordinary resolution remove any Director from office, whether or not
appointing another in his stead.

 

42. Vacancy in the Office of Director

The office of Director shall be vacated if the Director:

 

  (a) is removed from office pursuant to these Articles;

 

  (b) dies or becomes bankrupt, or makes any arrangement or composition with his
creditors generally;

 

  (c) is or becomes of unsound mind or an order for his detention is made under
the Mental Health Law of the Cayman Islands or any analogous law of a
jurisdiction outside the Cayman Islands, or dies; or

 

  (d) resigns his office by notice in writing to the Company.

 

43. Remuneration of Directors

The remuneration (if any) of the Directors shall, subject to any direction that
may be given by the Company in general meeting, be determined by the Directors
as they may from time to time determine and shall be deemed to accrue from day
to day. The Directors may also be paid all travel, hotel and other expenses
properly incurred by them in attending and returning from the meetings of the
Board, any committee appointed by the Board, general meetings of the Company, or
in connection with the business of the Company or their duties as Directors
generally.

 

20



--------------------------------------------------------------------------------

44. Defect in Appointment of Director

All acts done in good faith by the Board or by a committee of the Board or by
any person acting as a Director shall, notwithstanding that it be afterwards
discovered that there was some defect in the appointment of any Director or
person acting as aforesaid, or that they or any of them were disqualified, be as
valid as if every such person had been duly appointed and was qualified to be a
Director.

 

45. Directors to Manage Business

The business of the Company shall be managed and conducted by the Board. In
managing the business of the Company, the Board may exercise all such powers of
the Company as are not, by the Law or by these Articles, required to be
exercised by the Company in general meeting subject, nevertheless, to these
Articles, the provisions of the Law and to such directions as may be prescribed
by the Company in general meeting.

 

46. Powers of the Board of Directors

Without limiting the generality of Article 45 and subject to the Memorandum, the
Board may:

 

  (a) appoint, suspend, or remove any manager, secretary, clerk, agent or
employee of the Company and may fix- their remuneration and determine their
duties;

 

  (b) exercise all the powers of the Company to borrow money and to mortgage or
charge its undertaking, property and uncalled capital, or any part thereof, and
may issue debentures, debenture stock and other securities whether outright or
as security for any debt, liability or obligation of the Company or any third
party;

 

  (c) appoint one or more Directors to the office of managing director or chief
executive officer of the Company, who shall, subject to the control of the
Board, supervise and administer all of the general business and affairs of the
Company;

 

  (d) appoint a person to act as manager of the Company’s day-to-day business
and may entrust to and confer upon such manager such powers and duties as it
deems appropriate for the transaction or conduct of such business;

 

21



--------------------------------------------------------------------------------

  (e) by power of attorney, appoint any company, firm, person or body of
persons, whether nominated directly or indirectly by the Board, to be an
attorney of the Company for such purposes and with such powers, authorities and
discretions (not exceeding those vested in or exercisable by the Board) and for
such period and subject to such conditions as it may think fit and any such
power of attorney may contain such provisions for the protection and convenience
of persons dealing with any such attorney as the Board may think fit and may
also authorise any such attorney to sub-delegate all or any of the powers,
authorities and discretions so vested in the attorney. Such attorney may, if so
authorised under the seal of the Company, execute any deed or instrument under
such attorney’s person seal with the same effect as the affixation of the seal
of the Company;

 

  (f) procure that the Company pays all expenses incurred in promoting and
incorporating the Company;

 

  (g) delegate any of its powers (including the power to sub-delegate) to a
committee of one or more persons appointed by the Board and every such committee
shall conform to such directions as the Board shall impose on them. Subject to
any directions or regulations made by the Directors for this purpose, the
meetings and proceedings of any such committee shall be governed by the
provisions of these Articles regulating the meetings and proceedings of the
Board, including provisions for written resolutions;

 

  (h) delegate any of its powers (including the power to sub-delegate) to any
person on such terms and in such manner as the Board sees fit;

 

  (i) present any petition and make any application in connection with the
liquidation or reorganisation of the Company;

 

  (j) in connection with the issue of any share, pay such commission and
brokerage as may be permitted by law; and

 

  (k) authorise any company, firm, person or body of persons to act on behalf of
the Company for any specific purpose and in connection therewith to execute any
agreement, document or instrument on behalf of the Company.

 

47. Register of Directors and Officers

 

  47.1 The Board shall cause to be kept in one or more books at the registered
office of the Company a Register of Directors and Officers in accordance with
the Law and shall enter therein the following particulars with respect to each
Director and Officer:

 

  (a) first name and surname; and

 

  (b) address.

 

22



--------------------------------------------------------------------------------

  47.2 The Board shall, within the period of thirty days from the occurrence of:

 

  (a) any change among its Directors and Officers; or

 

  (b) any change in the particulars contained in the Register of Directors and
Officers,

cause to be entered on the Register of Directors and Officers - the particulars
of such change and the date on which such change occurred, and shall notify the
Registrar of Companies of any such change that takes place.

 

48. Officers

The Officers shall consist of a Secretary and such additional Officers as the
Board may determine all of whom shall be deemed to be Officers for the purposes
of these Articles. The holders of at least a majority of the then outstanding
Series B Preferred Shares will have the right to appoint an internal auditor of
the Company for (a) monitoring the use of corporate funds of the Company,
(b) monitoring the maintenance and protection of the intellectual property of
the Company and (c) co-signing expenditures of the Company for a transaction or
a series of related transactions exceeding 30% of the total assets of the
Company as of the end of the last Financial Year.

 

49. Appointment of Officers

The Secretary (and additional Officers, if any) shall be appointed by the Board
from time to time.

 

50. Duties of Officers

The Officers shall have such powers and perform such duties in the management,
business and affairs of the Company as may be delegated to them by the Board
from time to time.

 

51. Remuneration of Officers

The Officers shall receive such remuneration as the Board may determine.

 

52. Conflicts of Interest

 

  52.1 Any Director, or any Director’s firm, partner or any company with whom
any Director is associated, may act in any capacity for, be employed by or
render services to the Company and such Director or such Director’s firm,
partner or company shall be entitled to remuneration as if such Director were
not a Director. Nothing herein contained shall authorise a Director or
Director’s firm, partner or company to act as Auditor to the Company.

 

23



--------------------------------------------------------------------------------

  52.2 A Director who is directly or indirectly interested in a contract or
proposed contract or arrangement with the Company shall declare the nature of
such interest as required by law.

 

  52.3 Notwithstanding a declaration being made pursuant to this Article, a
Director may not vote in respect of any contract or proposed contract or
arrangement in which such Director is interested and may not be counted in the
quorum for such meeting.

 

53. Indemnification and Exculpation of Directors and Officers

 

  53.1 The Directors and Officers of the Company and any trustee for the time
being acting in relation to any of the affairs of the Company and every former
director, officer and their respective heirs, executors, administrators, and
personal representatives (each of which persons being referred to in this
Article as an “indemnified party”) shall be indemnified and secured harmless out
of the assets of the Company from and against all actions, costs, charges,
losses, damages and expenses which they or any of them shall or may incur or
sustain by or by reason of any act done, concurred in or omitted in or about the
execution of their duty, or supposed duty, or in their respective offices or
trusts, and no indemnified party shall be answerable for the acts, receipts,
neglects or defaults of the others of them or for joining in any receipts for
the sake of conformity, or for any bankers or other persons with whom any moneys
or effects belonging to the Company shall or may be lodged or deposited for safe
custody, or for insufficiency or deficiency of any security upon which any
moneys of or belonging to the Company shall be placed out on or invested, or for
any other loss, misfortune or damage which may happen in the execution of their
respective offices or trusts, or in relation thereto, provided, that this
indemnity shall not extend to any matter in respect of any fraud or dishonesty
which may attach to any of the said persons. Each Member agrees to waive any
claim or right of action such Member might have, whether individually or by or
in the right of the Company, against any Director or Officer on account of any
action taken by such Director or Officer, or the failure of such Director or
Officer to take any action in the performance of his duties with or for the
Company, provided, that such waiver shall not extend to any matter in respect of
any fraud or dishonesty which may attach to such Director or Officer.

 

  53.2 The Company may purchase and maintain insurance for the benefit of any
Director or Officer of the Company against any liability incurred by him in his
capacity as a Director or Officer of the Company or indemnifying such Director
or Officer in respect of any loss arising or liability attaching to him by
virtue of any rule of law in respect of any negligence, default, breach of duty
or breach of trust of which the Director or Officer may be guilty in relation to
the Company or any subsidiary thereof.

 

24



--------------------------------------------------------------------------------

MEETINGS OF THE BOARD OF DIRECTORS

 

54. Board Meetings

Unless otherwise determined by the vote of a majority of the Directors
(including at least one (1) Series B Director) then in office, the Board shall
meet at least quarterly in accordance with an agreed-upon schedule. Subject to
the Memorandum, a resolution put to the vote at a meeting of the Board shall be
carried by the affirmative votes of a majority of the votes cast and in the case
of an equality of votes the resolution shall fail.

 

55. Notice of Board Meetings

A Director may, and the Secretary on the requisition of a Director shall, at any
time summon a meeting of the Board. At least 14 days’ notice of a meeting of the
Board shall be given to each Director stating the date, place and time at which
the meeting is to be held, and, as far as practicable, the business to be
conducted at such meeting. Notice of a meeting shall be deemed to be duly
communicated or sent to such Director by post, cable, telex, telecopier,
facsimile, electronic mail or other mode of representing words in a legible form
at such Director’s last known address or any other address given by such
Director to the Company for this purpose. Notice of a meeting of the Board may
not be given to a Director verbally.

 

56. Participation in Meetings by Telephone

Directors may participate in any meeting of the Board by means of such
telephone, electronic or other communication facilities as permit all persons
participating in the meeting to communicate with each other simultaneously and
instantaneously, and participation in such a meeting shall constitute presence
in person at such meeting.

 

57. Quorum at Board Meetings

All meetings of the Board shall require a quorum of at least four Directors. If
such a quorum is not present within one hour from the time appointed for the
meeting, the meeting shall adjourn to such place and time as those Directors who
did attend shall decide or, if no such decision is reached, at the same place
and time seven days later, at which meeting any three (3) Directors present
shall constitute a valid quorum; provided that notice of such adjourned meeting
shall have been delivered to all Directors at least five days prior to the date
of such adjourned meeting.

 

58. Board to Continue in the Event of Vacancy

The Board may act notwithstanding any vacancy in its number.

 

25



--------------------------------------------------------------------------------

59. Chairman to Preside

Unless otherwise agreed by a majority of the Directors attending, the Chairman,
if there be one, shall act as chairman at all meetings of the Board at which
such person is present. In his absence a chairman shall be appointed or elected
by the Directors present at the meeting. The Chairman shall not have a casting
vote.

 

60. Written Resolutions

 

  60.1 Anything which may be done by resolution of the Directors may, without a
meeting and without any previous notice being required, be done by resolution in
writing signed by, or in the case of a Director that is a corporation whether or
not a company within the meaning of the Law, on behalf of, all the Directors.

 

  60.2 A resolution in writing may be signed by, or in the case of a Director
that is a corporation whether or not a company within the meaning of the Law, on
behalf of, all the Directors in as many counterparts as may be necessary.

 

  60.3 A resolution in writing made in accordance with this Article is as valid
as if it had been passed by the Directors in a directors’ meeting, and any
reference in any Article to a meeting at which a resolution is passed or to
Directors voting in favour of a resolution shall be construed accordingly.

 

  60.4 A resolution in writing made in accordance with this Article shall
constitute minutes for the purposes of the Law.

 

  60.5 For the purposes of this Article, the date of the resolution is the date
when the resolution is signed by, or in the case of a Director that is a
corporation whether or not a company within the meaning of the Law, on behalf
of, the last Director to sign (or Alternate Director to sign if so authorised
under Article 40.6), and any reference in any Article to the date of passing of
a resolution is, in relation to a resolution made in accordance with this
Article, a reference to such date.

 

61. Validity of Prior Acts of the Board

No regulation or alteration to these Articles made by the Company in general
meeting shall invalidate any prior act of the Board which would have been valid
if that regulation or alteration had not been made.

CORPORATE RECORDS

 

62. Minutes

The Board shall cause minutes to be duly entered in books provided for the
purpose:

(a) of all elections and appointments of Officers;

 

26



--------------------------------------------------------------------------------

(b) of the names of the Directors present at each meeting of the Board and of
any committee appointed by the Board; and

(c) of all resolutions and proceedings of general meetings of the Members,
meetings of the Board, meetings of managers and meetings of committees appointed
by the Board.

 

63. Register of Mortgages and Charges

 

  63.1 The Directors shall cause to be kept the Register of Mortgages and
Charges required by the Law.

 

  63.2 The Register of Mortgages and Charges shall be open to inspection in
accordance with the Law, at the office of the Company on every business day in
the Cayman Islands, subject to such reasonable restrictions as the Board may
impose, so that not less than two hours in each such business day be allowed for
inspection.

 

64. Form and Use of Seal

 

  64.1 The Seal shall only be used by the authority of the Directors or of a
committee of the Directors authorised by the Directors in that behalf; and,
until otherwise determined by the Directors, the Seal shall be affixed in the
presence of a Director or the Secretary or an assistant secretary .or some other
person authorised for this purpose by the Directors or the committee of
Directors.

 

  64.2 Notwithstanding the foregoing, the Seal may without further authority be
affixed by way of authentication to any document required to be filed with the
Registrar of Companies in the Cayman Islands, and may be so affixed by any
Director, Secretary or assistant secretary of the Company or any other person or
institution having authority to file the document as aforesaid.

 

  64.3 The Company may have one or more duplicate Seals, as permitted by the
Law; and, if the Directors think fit, a duplicate Seal may bear on its face of
the name of the country, territory, district or place where it is to be issued.

ACCOUNTS

 

65. Books of Account

 

  65.1 The Board shall cause to be kept proper records of account with respect
to all transactions of the Company and in particular with respect to:

(a) all sums of money received and expended by the Company and the matters in
respect of which the receipt and expenditure relates;

 

27



--------------------------------------------------------------------------------

(b) all sales and purchases of goods by the Company; and

(c) all assets and liabilities of the Company.

 

  65.2 Such records of account shall be kept and proper books of account shall
not be deemed to be kept with respect to the matters aforesaid if there are not
kept, at such place as the Board thinks fit, such books as are necessary to give
a true and fair view of the state of the Company’s affairs and to explain its
transactions.

 

  65.3 No Member (not being a Director) shall have any right of inspecting any
account or book or document of the Company.

 

66. Financial Year End

The financial year end of the Company shall be 31st December in each year but,
subject to any direction of the Company in general meeting, the Board may from
time to time prescribe some other period to be the financial year, provided,
that the Board may not without the sanction of an ordinary resolution prescribe
or allow any financial year longer than eighteen months.

AUDITS

 

67. Audit

Nothing in these Articles shall be construed as making it obligatory to appoint
Auditors.

 

68. Appointment of Auditors

 

  68.1 The Company may in general meeting appoint Auditors to hold office for
such period as the Members may determine.

 

  68.2 Whenever there are no Auditors appointed as aforesaid the Directors may
appoint Auditors to hold office for such period as the Directors may determine
or earlier removal from office by the Company in general meeting.

 

  68.3 The Auditor may be a Member but no Director, Officer or employee of the
Company shall, during his continuance in office, be eligible to act as an
Auditor of the Company.

 

69. Remuneration of Auditors

Unless fixed by the Company in general meeting the remuneration of the Auditor
shall be as determined by the Directors.

 

28



--------------------------------------------------------------------------------

70. Duties of Auditor

The Auditor shall make a report to the Members on the accounts examined by him
and on every set of financial statements laid before the Company in general
meeting, or circulated to Members, pursuant to this Article during the Auditor’s
tenure of office.

 

71. Access to Records

 

  71.1 The Auditor shall at all reasonable times have access to the Company’s
books, accounts and vouchers and shall be entitled to require from the Company’s
Directors and Officers such information and explanations as the Auditor thinks
necessary for the performance of the Auditor’s duties and, if the Auditor fails
to obtain all the information and explanations which, to the best of his
knowledge and belief, are necessary for the purposes of their audit, he shall
state that fact in his report to the Members.

 

  71.2 The Auditor shall be entitled to attend any general meeting at which any
financial statements which have been examined or reported on by him are to be
laid before the Company and to make any statement or explanation he may desire
with respect to the financial statements.

VOLUNTARY WINDING-UP AND DISSOLUTION

 

72. Winding-Up

 

  72.1 The Company may be voluntarily wound-up by a special resolution of the
Members.

 

  72.2 If the Company shall be wound up the liquidator may, with the sanction of
a special resolution, divide amongst the Members in specie or in kind the whole
or any part of the assets of the Company (whether they shall consist of property
of the same kind or not) and may, for such purpose, set such value as he deems
fair upon any property to be divided as aforesaid and may determine how such
division shall be carried out as between the Members or different classes of
Members. The liquidator may, with the like sanction, vest the whole or any part
of such assets in the trustees upon such trusts for the benefit of the Members
as the liquidator shall think fit, but so that no Member shall be compelled to
accept any shares or other securities or assets whereon there is any liability.

 

29



--------------------------------------------------------------------------------

CHANGES TO CONSTITUTION

 

73. Changes to Articles

Subject to the Law and to the conditions contained in the Memorandum, the
Company may, by special resolution, alter or add to its Articles.

 

74. Changes to the Memorandum of Association

Subject to the Law and to the conditions contained in the Memorandum, the
Company may from time to time by special resolution alter its Memorandum of
Association with respect to any objects, powers or other matters specified
therein.

 

75. Discontinuance

The Board may exercise all the powers of the Company to transfer by way of
continuation the Company to a named country or jurisdiction outside the Cayman
Islands pursuant to the Law.

 

30